 



EXHIBIT 10.3
 
(STERLING CHEMICALS) [h41299h4129900.gif]
 
Sterling Chemicals, Inc.
Amended And Restated
Salaried Employees’ Pension Plan
 
Effective as of January 1, 2006
 

 



--------------------------------------------------------------------------------



 



Amended And Restated
Salaried Employees’ Pension Plan
Table of Contents

                  Preamble     1  
 
                Article I — Definitions     1  
 
               
 
  1.1   Plan Definitions     1  
 
  1.2   Construction     12  
 
                Article II - Hours of Service     12  
 
               
 
  2.1   Crediting of Hours of Service     12  
 
  2.2   Hours of Service Equivalencies     12  
 
  2.3   Determination of Non-Duty Hours of Service     16  
 
  2.4   Allocation of Hours of Service to Service Computation Periods     15  
 
  2.5   Department of Labor Rules     15  
 
                Article III — Service & Credited Service     16  
 
               
 
  3.1   Service and Credited Service     16  
 
  3.2   Transfers     18  
 
  3.3   Retirement or Termination and Reemployment     18  
 
  3.4   Finality of Determinations     19  
 
                Article IV — Eligibility For Participation     23  
 
               
 
  4.1   Participation     20  
 
  4.2   Termination of Participation     20  
 
  4.3   Finality of Determinations     20  
 
                Article V — Normal Retirement     21  
 
               
 
  5.1   Eligibility     20  
 
  5.2   Amount     21  
 
  5.3   401(a)(17) Fresh Start Adjustments     22  
 
  5.4   Special Calculation For Participants Who Transferred From The Hourly
Plan     25  
 
  5.5   Special Calculation For Participants Who Transferred From A Canadian
Affiliate     26  
 
  5.6   Adjustment to Normal Retirement Benefit for Employment After Normal
Retirement Date     26  
 
  5.7   Payment     24  

-i-



--------------------------------------------------------------------------------



 



                  Article VI — Early Retirement     24  
 
               
 
  6.1   Eligibility     24  
 
  6.2   Amount     24  
 
  6.3   Payment     25  
 
                Article VII — Vested Rights     26  
 
               
 
  7.1   Vesting     25  
 
  7.2   Eligibility for Deferred Vested Retirement Benefit     26  
 
  7.3   Amount of Deferred Vested Retirement Benefit     26  
 
  7.4   Payment     26  
 
  7.5   Election of Former Vesting Schedule     26  
 
                Article VIII — Disability     27  
 
               
 
  8.1   Eligibility for Disability Benefit     27  
 
  8.2   Disability Retirement     27  
 
  8.3   Disability Accrual     28  
 
                Article IX — Forms of Payment     29  
 
               
 
  9.1   Normal Form of Payment     28  
 
  9.2   Optional Forms of Payment     29  
 
  9.3   Designation of Beneficiary and Beneficiary in Absence of Designated
Beneficiary     38  
 
  9.4   Notice Regarding Forms of Payment     33  
 
  9.5   Election Period     34  
 
  9.6   Spousal Consent Requirements     34  
 
  9.7   Death Prior to Annuity Starting Date     35  
 
  9.8   Effect of Reemployment on Form of Payment     35  
 
                Article X — Survivor Benefits     36  
 
               
 
  10.1   Eligibility for Qualified Preretirement Survivor Annuity     35  
 
  10.2   Amount of Qualified Preretirement Survivor Annuity     35  
 
  10.3   Payment of Qualified Preretirement Survivor Annuity     36  
 
                Article XI — General Provisions & Limitations     38  
 
               
 
  11.1   Suspension of Benefits     37  
 
  11.2   Exception to Suspension of Benefits Rule     37  
 
  11.3   Non-Alienation of Retirement Rights or Benefits     37  
 
  11.4   Payment of Benefits to Others     38  
 
  11.5   Payment of Small Benefits; Deemed Cashout     38  
 
  11.6   Direct Rollovers     39  

-ii-



--------------------------------------------------------------------------------



 



                 
 
  11.7   Limitations on Commencement     39  
 
  11.8   Post Age 70 1/2 Payments     40  
 
  11.9   Offset to Accrual After Normal Retirement Date     41  
 
                Article XII — Maximum Retirement Benefits     42  
 
               
 
  12.1   Definitions     41  
 
  12.2   Maximum Limitation on Annual Benefits     45  
 
  12.3   Manner of Reduction     45  
 
                Article XIII — Pension Fund     46  
 
               
 
  13.1   Pension Fund     45  
 
  13.2   Contributions by the Employers     45  
 
  13.3   Expenses of the Plan     46  
 
  13.4   No Reversion     46  
 
  13.5   Forfeitures Not to Increase Benefits     47  
 
  13.6   Change of Funding Medium     47  
 
                Article XIV — Administration     48  
 
               
 
  14.1   Authority of the Sponsor     47  
 
  14.2   Action of the Sponsor     48  
 
  14.3   Claims Review Procedure     48  
 
  14.4   Qualified Domestic Relations Orders     49  
 
  14.5   Indemnification     49  
 
  14.6   Actions Binding     49  
 
                Article XV — Adoption By Other Entities     51  
 
               
 
  15.1   Adoption by Affiliated Companies     50  
 
  15.2   Effective Plan Provisions     50  
 
                Article XVI — Amendment & Termination of Plan     51  
 
               
 
  16.1   Sponsor’s Right of Amendment     50  
 
  16.2   Termination of the Plan     51  
 
  16.3   Adjustment of Allocation     52  
 
  16.4   Assets Insufficient for Allocation     52  
 
  16.5   Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2
    52  
 
  16.6   Allocations Resulting in Discrimination     53  
 
  16.7   Residual Assets     53  
 
  16.8   Meanings of Terms     53  
 
  16.9   Payments by the Funding Agent     53  
 
  16.10   Residual Assets Distributable to the Employers     53  
 
  16.11   Withdrawal of an Employer     54  

-iii-



--------------------------------------------------------------------------------



 



                  Article XVII — Miscellaneous     55  
 
               
 
  17.1   No Commitment as to Employment     54  
 
  17.2   Claims of Other Persons     54  
 
  17.3   Governing Law     54  
 
  17.4   Nonforfeitability of Benefits Upon Termination or Partial Termination  
  55  
 
  17.5   Merger, Consolidation, or Transfer of Plan Assets     55  
 
  17.6   Funding Agreement     55  
 
  17.7   Benefit Offsets for Overpayments     55  
 
  17.8   Internal Revenue Requirements     55  
 
  17.9   Overall Permitted Disparity Limits     56  
 
  17.10   Veterans Reemployment Rights     57  
 
                Article XVIII — Top-Heavy Provisions     58  
 
               
 
  18.1   Top-Heavy Plan Definitions     57  
 
  18.2   Applicability of Top-Heavy Plan Provisions     59  
 
  18.3   Top-Heavy Vesting     59  
 
  18.4   Minimum Top-Heavy Benefit     60  
 
                Addendum A     62  
 
                Section I — Definitions     62  
 
               
 
  1.1   Definitions     62     Section II — General Rules     63  
 
               
 
  2.1   Effective Date     62  
 
  2.2   Precedence     63  
 
  2.3   Requirements of Treasury Regulations Incorporated     63  
 
  2.4   TEFRA Section 242(b)(2) Elections     63  
 
                Section III — Time and Manner of Distribution     64  
 
               
 
  3.1   Required Beginning Date     63  
 
  3.2   Death of Participant Before Distributions Begin     63  
 
  3.3   Form of Distribution     64  
 
                Section IV — Determination of Amount To Be Distributed Each Year
    65  
 
               
 
  4.1   General Annuity Requirements     64  
 
  4.2   Amount Required to be Distributed by Required Beginning Date     65  
 
  4.3   Additional Accruals After First Distribution Calendar Year     65  

-iv-



--------------------------------------------------------------------------------



 



                  Section V — Requirements For Annuity Distributions That
Commence During Participant’s Lifetime     67  
 
               
 
  5.1   Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse     66  
 
  5.2   Period Certain Annuities     66  
 
                Section VI — Requirements For Minimum Distribiutions Where
Participant Dies Before Date Distributions Begin     68  
 
               
 
  6.1   Participant Survived by Designated Beneficiary     67  
 
  6.2   No Designated Beneficiary     67  
 
  6.3   Death of Surviving Spouse Before Distributions to Surviving Spouse Begin
    67  

-v-



--------------------------------------------------------------------------------



 



Preamble
The Sterling Chemicals, Inc. Amended and Restated Salaried Employees’ Pension
Plan was originally established effective August 1, 1986. The Plan was amended
effective June 1, 2004, to close participation in the Plan, and was amended
effective December 31, 2004, to freeze further accruals under the Plan. The
frozen Plan is hereby amended and restated in its entirety. The Plan, as amended
and restated hereby, is intended to qualify as a defined benefit pension plan
under Code Section 401(a). The Plan is maintained for the exclusive benefit of
eligible employees and their beneficiaries.
Except as otherwise specifically provided in the Plan, this amended and restated
Plan shall be effective as of January 1, 2006, and the rights of any person who
did not have an Hour of Service under the Plan on or after January 1, 2006,
shall generally be determined in accordance with the terms of the Plan as in
effect on the date for which he was last credited with an Hour of Service.
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Accrued Benefit under the Plan on and after the effective
date of this amendment and restatement shall be not less than his vested
interest in his Accrued Benefit on the day immediately preceding the effective
date.
Article I
Definitions
1.1 Plan Definitions
As used herein, the following words and phrases, when they appear with initial
letters capitalized as indicated below, have the meanings hereinafter set forth:
A Participant’s “Accrued Benefit” as of any date means his benefit accrued as of
December 31, 2004, determined under the terms of the Plan in effect on that
date.
The “Actuarial Equivalent” of a value means the actuarial equivalent determined
using the 1971 Towers, Perrin, Forster & Crosby Forecast Mortality Table with
ages set back one year for Participants and ages set back five years for
Beneficiaries and an interest rate of seven percent, except that in determining
present value for purposes of a single sum payment, the following factors shall
be used: (i) the table prescribed by the Secretary of the Treasury, which shall
be based on the prevailing commissioners’ standard table, described in Code
Section 807(d)(5)(A), used to determine reserves for group annuity contracts
issued on the date as of which present value is being determined (without regard
to any other subparagraph of Code Section 807(d)(5)) and (ii) the annual rate of
interest on 30-year Treasury securities for the second calendar month preceding
the Plan Year in which the distribution is made. For any single sum payment with
an

 



--------------------------------------------------------------------------------



 



Annuity Starting Date on or after December 31, 2002, the applicable mortality
table is the table specified in Revenue Ruling 2001-62.
Notwithstanding the foregoing, for distributions made prior to October 1, 2000,
for purposes of determining present value, the following factors were
applicable: (i) the mortality rates used Pension Benefit Guaranty Mortality for
terminating single-employer plans and (ii) the “PBGC interest rate”. For any
distribution made on or after October 1, 2000, but before December 27, 2002,
present value shall be determined using the factors in this paragraph or the
immediately preceding paragraph, whichever provides a greater benefit.
For purposes of this section, the “PBGC interest rate” means the immediate and
deferred rates, as applicable, utilized by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination as in effect at the beginning of the Plan Year
in which present value is being determined.
For a Participant who has reached Normal Retirement Date at the time present
value is being determined, the present value of his Accrued Benefit shall be
calculated based on the immediate annuity payable to the Participant as of his
Annuity Starting Date. For a Participant who has not yet reached Normal
Retirement Date at the time present value is being determined, the present value
of his Accrued Benefit shall be calculated based on a deferred annuity payable
commencing at Normal Retirement Date. For purposes of this paragraph, immediate
and deferred annuities will be in the normal form applicable to unmarried
Participants under Section 9.1 of the Plan.
The “Actuary” means an independent actuary selected by the Sponsor, who is an
enrolled actuary as defined in Code Section 7701(a)(35), or a firm or
corporation of actuaries having such a person on its staff, which person, firm,
or corporation is to serve as the actuarial consultant for the Plan.
The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.
An “Affiliated Company” means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414.
A Participant’s, or Beneficiary’s, if the Participant has died, “Annuity
Starting Date” means the first day of the first period for which an amount is
paid as an annuity or, in the case of a single sum payment, the first day on
which all events have occurred which entitle the Participant, or his
Beneficiary, if applicable, to such benefit.
If a Participant whose Annuity Starting Date has occurred is reemployed by an
Employer or an Affiliated Company resulting in a suspension of benefits in
accordance with the provisions of Section 11.1, for purposes of determining the
form of payment of such Participant’s benefit upon his subsequent retirement,
such prior Annuity Starting Date

-2-



--------------------------------------------------------------------------------



 



shall apply to benefits accrued prior to the Participant’s reemployment. Such
prior Annuity Starting Date shall also apply to benefits accrued following the
Participant’s reemployment if such prior Annuity Starting Date occurred on or
after the Participant’s Normal Retirement Date. Such prior Annuity Starting Date
shall not apply to benefits accrued following the Participant’s reemployment if
such prior Annuity Starting Date occurred prior to the Participant’s Normal
Retirement Date.
A Participant’s “Average Monthly Earnings” means the greater of the average of:

  (1)   his monthly Earnings during the 36 months immediately preceding the
earlier of:

  (a)   the date the Participant’s employment terminates (or the Participant’s
period of employment, if shorter); or     (b)   January 1, 2005; or

  (2)   his highest average Earnings received for any three consecutive calendar
years during the five consecutive calendar years immediately preceding the
earlier of:

  (a)   the calendar year during which the Participant’s employment terminates,
or;     (b)   January 1, 2005.

If a Participant has no Earnings during one or more of the 36 months described
above, the average shall be determined based on the last 36 months during which
he has Earnings.
Average Monthly Earnings shall be determined assuming that Earnings for any
month during which a Participant receives disability income from any Employer-
sponsored welfare plan shall equal the Participant’s base salary for the
calendar month immediately preceding the calendar month in which his disability
commenced.
If a Participant’s base salary has been reduced because of a decline in his
physical or mental capacity to continue his former assignment, or because he was
transferred to a position of reduced responsibilities or his assignment was
abolished or its responsibilities curtailed, the Participant’s base salary will
be used, as if it had not been reduced.
Notwithstanding any other provision of the Plan to the contrary, Earnings for
employment after January 1, 2005 shall not be included in determining a
Participant’s Average Monthly Earnings.
A Participant’s “Beneficiary” means any beneficiary who is entitled to receive a
benefit under the Plan upon the death of the Participant.
A “Break in Service” with respect to any Employee means any Service Computation
Period during which he completes fewer than 501 Hours of Service, except that no

-3-



--------------------------------------------------------------------------------



 



Employee shall incur a Break in Service solely by reason of temporary absence
from work not exceeding 12 months resulting from illness, layoff, or other cause
if authorized in advance by an Employer pursuant to its uniform leave policy, if
his employment is not otherwise terminated during the period of such absence.
The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section shall include (i) such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section and (ii) all rulings, regulations,
notices, announcements, and other pronouncements issued by the U.S. Treasury
Department, the Internal Revenue Service, and any court of competent
jurisdiction that relate to such section.
A Participant’s “Covered Compensation” means the average, without indexing, of
the taxable wage bases under Section 230 of the Social Security Act in effect
for each calendar year during the 35-year period ending on the last day of the
calendar year in which the employee attains (or will attain) Social Security
retirement age, as determined under Code Section 415(b)(8). In determining a
Participant’s Covered Compensation, the following shall apply:

  (1)   For calendar years within the 35-year period, the taxable wage base in
effect for future calendar years shall be assumed to be the same as the taxable
wage base in effect as of the beginning of the Plan Year in which the
determination is being made.     (2)   For calendar years after the 35-year
period ends, a Participant’s Covered Compensation means his Covered Compensation
for the Plan Year in which the 35-year period ends.     (3)   For calendar years
before the 35-year period begins, a Participant’s Covered Compensation means the
taxable wage base in effect as of the beginning of the Plan Year in which the
determination is being made.

A Participant’s Covered Compensation shall be adjusted each Plan Year.
A Participant’s Covered Compensation for purposes of calculating his retirement
benefit under the Plan shall be his Covered Compensation determined as of the
date his retirement benefit is being calculated or, if earlier, as of the date
the Participant ceased to accrue benefits under the Plan.
A Participant’s “Credited Service” means his period of service for purposes of
determining the amount of any benefit for which he is eligible under the Plan,
as computed in accordance with the provisions of Article III.
“Designated Non-U.S. Citizen Foreign Service Employee” means a person employed
by a Subsidiary who satisfies all of the following requirements:

-4-



--------------------------------------------------------------------------------



 



  (1)   He is not a Citizen or Resident (as defined in Code Section 7701(b)) of
the United States of America; and     (2)   He is not covered by or
participating in any funded plan of deferred compensation maintained or
otherwise provided by any party other than the Employer and its subsidiaries
with respect to the remuneration paid to him by such Foreign Subsidiary or
Foreign Operating Subsidiary; and     (3)   He is on international assignment
from the Employer and is employed at a location outside the United States; and  
  (4)   He has been designated by the Employer or its delegate as a Designated
Non-U.S. Citizen Foreign Service Employee.

Notwithstanding the foregoing, the Employer or its delegate may preclude
participation or impose such terms, conditions and restrictions on the
participation of a Designated Non-U.S. Citizen Foreign Service Employee as the
Employer or its delegate, in the exercise of its sole discretion, deems
necessary or desirable in order to comply with U.S. or foreign law (including,
but not limited to, tax reporting and withholding, securities registration or
currency law requirements imposed by law or treaty) as it affects the Designated
Non-U.S. Citizen Foreign Service Employee, the Employer, the Sponsor, the
trustee or any agent of the foregoing.
A Participant is “Disabled” if the Participant meets the eligibility
requirements in Section 8.1.
“Disability Accrual” means the benefit described in Section 8.3 that applies to
a Participant who is Disabled and is receiving payments from the LTD Plan.
“Disability Retirement Benefit” means the benefit described in Section 8.2 that
applies to a Participant who is Disabled and is not receiving payments from the
LTD Plan.
“Early Retirement Date” means the first day of the month following the later of
the month in which a Participant retires after meeting the eligibility
requirements in Section 6.1 or the month in which he makes written application
for an Early Retirement benefit, but not later than his Normal Retirement Date.
The “Earnings” of a Participant for any Earnings Computation Period means all
compensation from the Employer including shift differential pay, overtime pay,
holiday pay, sick leave pay, fire brigade pay, military summer encampment pay,
and incentive pay. Incentive pay for this purpose shall mean additional
compensation, which may be paid on an annual or more frequent basis, and which
is computed under a formula directly reflecting the performance of a Participant
or group of Participants, but shall not include any award made under the
Employer’s incentive plan nor any distributions made from the incentive plan or
profit sharing plan. Notwithstanding the foregoing, Earnings include any amount
that would have been included in the foregoing description, but for

-5-



--------------------------------------------------------------------------------



 



the Participant’s election to defer payment of such amount under Code
Section 124, 402(e)(3), 401(h)(1)(B), 403(b) or 457(b) and, effective for Plan
Years beginning on and after January 1, 2001, Earnings shall also include any
amount that is not included in the Participant’s taxable gross income pursuant
to Code Section 132(f).
Earnings shall exclude bonuses, commissions, amounts paid under any incentive
plans in the future, amounts paid by the Employer for insurance or other welfare
plans or benefits, pay in lieu of vacations, strike pay received prior to May 2,
2004, and additional earnings or other forms of compensation in excess of a
Participant’s normal salary that is received by a Participant on or after May 2,
2004 for services provided during a strike or lockout.
In no event, however, shall the Earnings of a Participant taken into account
under the Plan for any 12 consecutive Earnings Computation Periods (the
“limitation period”) exceed (1) $200,000 for limitation periods beginning before
January 1, 1994, or (2) $150,000 for limitation periods beginning on or after
January 1, 1994. Notwithstanding the foregoing, for any Participant who is
credited with at least one Hour of Service on or after January 1, 2002, the
annual Earnings of such Participant taken into account in determining benefit
accruals for any Plan Year beginning after December 31, 2001 shall not exceed
$200,000. For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, Earnings for any prior determination period shall be
limited to $200,000.
The limitations set forth in the preceding paragraph shall be subject to
adjustment annually as provided in Code Section 401(a)(17)(B) and Code
Section 415(d); provided, however, that the dollar increase in effect on January
1 of any calendar year, if any, is effective for limitation periods beginning in
such calendar year.
An “Earnings Computation Period” means each calendar month.
An “Employee” means (i) any employee on the payroll of an Employer who is
characterized or treated by the Employer as a common law employee; or (ii) any
person who is designated by the Employer as a “U.S. Foreign Service Employee” or
a “Designated Non-U.S. Citizen Foreign Service Employee”. Any employee who
becomes an Employee as a result of reclassification by the Employer as a common
law employee shall become an Employee effective as of the date of such
reclassification.
Notwithstanding the foregoing, the term “Employee” shall not include the
following:

  (1)   any nonresident alien who does not receive United States source income;
    (2)   any person covered by a collective bargaining agreement between
employee representatives and the Employer, unless the collective bargaining
agreement specifically provides for participation in the Plan;     (3)   any
temporary worker who is engaged through or employed by a temporary or leasing
agency; or

-6-



--------------------------------------------------------------------------------



 



  (4)   any leased employee or any person who is an independent contractor or
who is employed by another company while providing services to the Employer.

For purposes of the Plan with respect to the provisions of Code
Sections 401(a)(3), (4), (7) and (16), and 408(k), 410, 411, 415 and 416, any
“leased employee,” other than an excludable leased employee, shall be treated as
an employee of an Employer or any other Affiliated Company; provided, however,
that no “leased employee” shall become an Employee or shall accrue a benefit
hereunder based on service as a “leased employee”.
A “leased employee” means any person who performs services for an Employer or an
Affiliated Company (the “recipient”) (other than an employee of the recipient)
pursuant to an agreement between the recipient and any other person (the
“leasing organization”) on a substantially full-time basis for a period of at
least one year, provided that such services are performed under the primary
direction or control of the recipient. An “excludable leased employee” means any
leased employee of the recipient who is covered by a money purchase pension plan
maintained by the leasing organization which provides for (i) a nonintegrated
employer contribution on behalf of each participant in the plan equal to at
least ten percent of compensation, (ii) full and immediate vesting, and
(iii) immediate participation by employees of the leasing organization (other
than employees who perform substantially all of their services for the leasing
organization or whose compensation from the leasing organization in each plan
year during the four-year period ending with the plan year is less than $1,000);
provided, however, that leased employees do not constitute more than 20 percent
of the recipient’s nonhighly compensated work force. For purposes of this
Section, contributions or benefits provided to a leased employee by the leasing
organization that are attributable to services performed for the recipient shall
be treated as provided by the recipient.
An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XV.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
“Foreign Operating Subsidiary” means a domestic corporation which is a
Subsidiary and which satisfies the following requirements:
(1) 80 percent or more of its outstanding voting stock is owned by an Employer;
and
(2) Except as provided below, as of the close of its taxable year which ends on
or before the close of the most recent fiscal year of the Employer described in
item (1) above, 95 percent or more of its gross income for the immediately
preceding three year period (or for the entire immediately preceding period of
its existence if it had not been in existence for three years as of such date)
was derived from sources without the United

-7-



--------------------------------------------------------------------------------



 



States of America (determined by the Employer in a manner consistent with Code
Sections 861 through 864); and
(3) Except as provided below, 90 percent or more of its gross income for the
period described in item (2) above was derived from the active conduct of a
trade or business; and
(4) If for the period described in item (2) above such Subsidiary had no gross
income, the provisions of items (2) and (3) above shall be considered to be
satisfied if the Employer determined that it is reasonable to anticipate that
such provisions will be satisfied with respect to the period ending on the close
of the first taxable year of such Subsidiary ending after the last day of the
period described in item (2) above.
“Foreign Subsidiary” means a foreign corporation or entity in which the Employer
owns (directly or through one or more entities) not less than 10 percent of the
voting stock, in the case of a corporation, or not less than 10 percent of the
profits, in the case of any other entity.
The “Funding Agent” means the person or persons which at the time shall be
designated, qualified, and acting under the Funding Agreement and shall include
(i) any trustee for a trust established pursuant to the Funding Agreement,
(ii) any insurance company that issues an annuity or insurance contract pursuant
to the Funding Agreement, or (iii) any person holding assets in a custodial
account pursuant to the Funding Agreement. The Sponsor may designate a person or
persons other than the Funding Agent to perform any responsibilities of the
Funding Agent under the Plan, other than trustee responsibilities as defined in
ERISA Section 405(c)(3), and the Funding Agent shall not be liable for the
performance of such person in carrying out such responsibilities except as
otherwise provided by ERISA. The term Funding Agent shall include any delegate
of the Funding Agent as may be provided in the Funding Agreement.
The “Funding Agreement” means the agreement entered into between the Sponsor and
the Funding Agent relating to the holding, investment, and reinvestment of the
assets of the Plan, together with all amendments thereto, and shall include any
agreement establishing a trust, a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets; provided,
however, that any custodial account or contract established hereunder meets the
requirements of Code Section 401(f).
A “Highly Compensated Employee” means any Employee or former Employee who is a
highly compensated active employee or a highly compensated former employee as
defined hereunder.
A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Affiliated Company during the Plan Year and who
(i) was a five percent owner at any time during the Plan Year or the look back
year or (ii) received compensation from the Employers and Affiliated Companies
during the look back year in

-8-



--------------------------------------------------------------------------------



 



excess of $80,000 (subject to adjustment annually at the same time and in the
same manner as under Code Section 415(d)). The dollar amount in (ii) shall be
pro-rated for any Plan Year of fewer than 12 months.
A “highly compensated former employee” includes any Employee who (i) separated
from service from an Employer and all Affiliated Companies (or is deemed to have
separated from service from an Employer and all Affiliated Companies) prior to
the Plan Year, (ii) performed no services for an Employer or any Affiliated
Company during the Plan Year, and (iii) for either the separation year or any
Plan Year ending on or after the date the Employee attains age 55, was a highly
compensated active employee, as determined under the rules in effect under Code
Section 414(q) for such year.
The determination of who is a Highly Compensated Employee hereunder shall be
made in accordance with the provisions of Code Section 414(q) and regulations
issued thereunder.
For purposes of this definition, the following terms have the following
meanings:

  (1)   An employee’s “compensation” means compensation as defined in Code
Section 415(c)(3) and regulations issued thereunder.     (2)   The “look back
year” means the 12-month period immediately preceding the Plan Year.

An “Hour of Service” with respect to any Employee means an hour which is
determined and credited as such in accordance with the provisions of Article II.
“LTD Plan” means the Employer’s long-term disability plan.
A Participant’s “Normal Retirement Date” means, for purposes of benefit
eligibility, the later of (i) the date on which he attains age 65 or (ii) the
fifth anniversary of the date he commenced participation in the Plan and, for
all other purposes, the first day of the month immediately following such date.
A “Participant” means any person who becomes eligible to participate in the Plan
in accordance with the provisions of Article IV and who retains an Accrued
Benefit under the Plan.
The “Pension Fund” means the fund or funds maintained under the Funding
Agreement for purposes of accumulating contributions made by the Employers and
paying benefits under the Plan.
The “Plan” means this Sterling Chemicals, Inc. Amended and Restated Salaried
Employees’ Pension Plan, established effective August 1, 1986, as amended and
restated by this instrument, with all amendments, modifications, and supplements
hereafter made.

-9-



--------------------------------------------------------------------------------



 



A “Plan Year” on and after January 1, 2004 means the 12-consecutive-month period
ending each December 31. The Plan Year that began on October 1, 2003 ended on
December 31, 2003. Prior to October 1, 2003, the Plan Year meant the
12-consecutive-month period ending each September 30. The first Plan Year began
on August 1, 1986 and ended on September 30, 1986.
“Prior Albright & Wilson Participant” means each employee of an Employer as of
August 21, 1992 who was previously an employee of Albright & Wilson based in the
United States and was a participant in the Tenneco, Inc. Retirement Plan during
such employment with Albright & Wilson.
“Prior Monsanto Participant” means each employee of an Employer as of
September 30, 1986 who was previously an employee of the Monsanto Company
(whether or not just prior to formation of the Employer) and was a participant
in the Monsanto Company Salaried Employees’ Pension Plan or the Monsanto Company
Hourly Paid Employees’ Pension Plan during such employment with the Monsanto
Company.
A “Qualified Joint and Survivor Annuity” is an immediate annuity payable to the
Participant for his life with a survivor benefit payable upon the death of the
Participant to the Participant’s Spouse (determined as of his Annuity Starting
Date) for the remainder of such Spouse’s lifetime. The amount of the survivor
benefit payable under a Qualified Joint and Survivor Annuity shall be equal to
at least 50 percent of the amount the Participant was receiving on his date of
death.
A “Qualified Preretirement Survivor Annuity” is an annuity payable to the
surviving Spouse of a Participant for such Spouse’s life as provided in
Article X.
A Participant’s “Required Beginning Date” on and after December 31, 1998 means
the April 1 following the calendar year in which occurs the later of (i) the
Participant’s attainment of age 70 1/2 or (ii) the date the Participant retires;
provided, however, that clause (ii) shall not apply to a Participant who is a
five percent owner, as defined in Code Section 416(i), with respect to the Plan
Year ending with or within the calendar year in which the Participant attains
age 70 1/2. The Required Beginning Date of a Participant who is a five percent
owner hereunder shall not be redetermined if the Participant ceases to be a five
percent owner with respect to any subsequent Plan Year.
A Participant’s “Service” means his period of service for purposes of
determining his eligibility for a benefit under the Plan, as computed in
accordance with the provisions of Article III.
A “Service Computation Period” means the 12-month period used for determining an
Employee’s years of Service and years of Credited Service.
The Service Computation Period for determining an Employee’s years of Service is
the Plan Year.

-10-



--------------------------------------------------------------------------------



 



The Service Computation Period for determining an Employee’s years of Credited
Service is the Plan Year.
The “Sponsor” means Sterling Chemicals, Inc., and any successor thereto.
A Participant’s “Spouse” means the person who is the Participant’s lawful
spouse.
“Standard Work Week” means 40 hours per week.
“Standard Work Year” means 2080 hours per calendar year.
“Subsidiary” means any subsidiary, as defined below, or affiliate of the
Employer, 80 percent of the stock of which is controlled by the Employer by
application of Code Sections 414(b) and 1563(a).
For purposes of the preceding paragraph, a “subsidiary” means any subsidiary or
affiliate of the Employer not described in the paragraph above which would be so
described if the figure “51” were replaced for the figure “80” in the preceding
paragraph; provided, however, that only for purposes of exclusion of persons on
international assignment from foreign operations of a domestic subsidiary, “20”
shall be substituted for “51” in this paragraph.
“U.S. Citizen Foreign Service Employee” means a person employed by a Foreign
Subsidiary or a Foreign Operating Subsidiary who satisfies all of the following
requirements:

  (1)   He is a Citizen or Resident (as defined in Code Section 7701(b)) of the
United States of America; and     (2)   He is not covered by or participating in
any funded plan of deferred compensation maintained or otherwise provided by any
party other than the Employer (or where the requisite stock ownership of a
Foreign Subsidiary or a Foreign Operating Subsidiary is owned by another
Employer, such other Employer) with respect to the remuneration paid to him by
such Foreign Subsidiary or Foreign Operating Subsidiary; and     (3)   If he is
an employee of a Foreign Subsidiary, the Employer (or where the requisite stock
ownership of a Foreign Subsidiary or a Foreign Operating Subsidiary is owned by
another Employer, such other Employer) has entered into an agreement with the
Secretary of the Treasury or his delegate under Code Section 3121(l) which
applies to the Foreign Subsidiary of which he is an employee; and     (4)   He
is on international assignment from the Employer (or where the requisite stock
ownership of a Foreign Subsidiary or a Foreign Operating Subsidiary is owned by
another Employer, such other Employer).

-11-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Employer or its delegate may preclude
participation or impose such terms, conditions and restrictions on the
participation of a U.S. Citizen Foreign Service Employee as the Employer or its
delegate, in the exercise of its sole discretion, deems necessary or desirable
in order to comply with U.S. or foreign law (including, but not limited to, tax
reporting and withholding, securities registration or currency law requirements
imposed by law or treaty) as it affects the U.S. Citizen Foreign Service
Employee, the Employer, any Foreign Subsidiary, any Foreign Operating
Subsidiary, the Sponsor, the trustee or any agent of the foregoing.
1.2 Construction
Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.
Article II
Hours of Service
2.1 Crediting of Hours of Service
An Employee shall be credited with an Hour of Service under the Plan for:

(a)   Each hour for which he is paid, or entitled to payment, for the
performance of duties for an Employer as an Employee; provided, however, that
hours paid for at a premium rate shall be treated as straight-time hours.   (b)
  Each hour for which he is paid, or entitled to payment, by an Employer on
account of a period of time during which no duties as an Employee are performed
(irrespective of whether he remains an Employee) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty, or
leave of absence, up to a maximum of eight hours per day and 40 hours per week;
provided, however, that no more than 501 Hours of Service shall be credited to
an Employee on account of any single continuous period during which he performs
no duties (whether or not such period occurs in a single Service Computation
Period); provided, further, that no Hours of Service shall be credited for
payment which is made or due under a program maintained solely for the purpose
of complying with applicable Workers’ Compensation, unemployment compensation,
or disability insurance laws; and provided, further, that no Hours of Service
shall be credited to an Employee for payment which is made or due solely as
reimbursement for medical or medically related expenses incurred by him.   (c)  
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by an Employer; provided, however, that the crediting of
Hours of Service for back pay awarded or agreed to with respect to periods of
employment or absence from

-12-



--------------------------------------------------------------------------------



 



    employment described in any other paragraph of this Section shall be subject
to the limitations set forth therein and, if applicable, in Section 2.3 and
Section 2.4.   (d)   Each hour for which he would have been scheduled to work
for an Employer during the period of time that he is absent from work because of
service with the armed forces of the United States, up to a maximum of eight
hours per day and 40 hours per week, but only if he is eligible for reemployment
rights under the Uniformed Services Employment and Reemployment Rights Act of
1994 and he returns to work with an Employer within the period during which he
retains such reemployment rights.   (e)   Each hour for which he would have been
scheduled to work for an Employer during the period of time that he is absent
from work because of disability for which he is eligible for or receiving
disability benefits under his Employer’s long term disability plan. For purposes
of this paragraph, an eligible Participant shall be credited with 95 Hours of
Service for each half month, or 190 Hours of Service for each full month, during
which he is eligible for or receives such long term disability benefits.   (f)  
Solely for purposes of determining his Service under the Plan, each hour for
which he would have been scheduled to work for an Employer during the period of
time that he is absent from work because of an approved leave of absence of no
more than two years, provided that he returns to work at the end of such leave.
  (g)   Solely for purposes of determining his Service under the Plan, each hour
for which he would have been scheduled to work for an Employer during the period
of time that he is absent from work because of temporary layoff, provided that
he returns to active employment when recalled.   (h)   Solely for purposes of
determining whether he has incurred a Break in Service, each hour for which he
would have been scheduled to work for an Employer during the period of time that
he is absent from work because of the birth of a child, pregnancy, the adoption
of a child, or the caring for a child for the period beginning following the
birth or adoption of such child, up to a maximum of eight hours per day and 40
hours per week so that, when added to Hours of Service credited under any other
paragraph of this Section, he shall be credited with not fewer than 501 total
Hours of Service under the Plan for the Service Computation Period in which his
absence commenced or the immediately following Service Computation Period;
provided, however, that he shall be credited with Hours of Service under this
paragraph for the Service Computation Period in which his absence from
employment commenced only if necessary to prevent a Break in Service; and
provided, further, that he shall be credited with Hours of Service under this
paragraph for the Service Computation Period immediately following the Service
Computation Period in which his absence from employment commenced only if he is
not credited with Hours of Service under this paragraph for the Service
Computation Period in which his absence from employment commenced.   (i)  
Solely for purposes of determining whether he has incurred a Break in Service,
each hour for which he would be scheduled to work for an Employer during the
period of time that

-13-



--------------------------------------------------------------------------------



 



    he is absent from work on an approved leave of absence pursuant to the
Family and Medical Leave Act of 1993; provided, however, that Hours of Service
shall not be credited to an Employee under this paragraph if the Employee fails
to return to employment with an Employer following such leave.

Notwithstanding anything to the contrary contained in this Section, no more than
one Hour of Service shall be credited to an Employee for any one hour of his
employment or absence from employment.
2.2 Hours of Service Equivalencies
Notwithstanding any other provision of the Plan to the contrary, if an Employer
does not maintain records that accurately reflect actual hours of service with
respect to an Employee, such Employee shall be credited with 95 Hours of Service
for each semi-monthly payroll period, which results in a credit of 190 Hours of
Service for each month in which he performs an Hour of Service.
2.3 Determination of Non-Duty Hours of Service
In the case of a payment which is made or due from an Employer on account of a
period during which an Employee performs no duties, and which results in the
crediting of Hours of Service, or in the case of an award or agreement for back
pay, to the extent that such award or agreement is made with respect to a period
during which an Employee performs no duties, the number of Hours of Service to
be credited shall be determined as follows:

(a)   In the case of a payment made or due which is calculated on the basis of
units of time, such as hours, days, weeks, or months, the number of Hours of
Service to be credited shall be the number of regularly scheduled working hours
included in the units of time on the basis of which the payment is calculated.  
(b)   In the case of a payment made or due which is not calculated on the basis
of units of time, the number of Hours of Service to be credited shall be equal
to the amount of the payment divided by the Employee’s most recent hourly rate
of compensation immediately prior to the period to which the payment relates.  
(c)   Notwithstanding the provisions of paragraphs (a) and (b), no Employee
shall be credited on account of a period during which no duties are performed
with a number of Hours of Service that is greater than the number of regularly
scheduled working hours during such period.   (d)   If an Employee is without a
regular work schedule, the number of “regularly scheduled working hours” shall
mean the average number of hours worked by Employees in the same job
classification during the period to which the payment relates, or if there are
no other Employees in the same job classification, the average number of hours
worked by the Employee during an equivalent, representative period.

-14-



--------------------------------------------------------------------------------



 



For the purpose of crediting Hours of Service for a period during which an
Employee performs no duties, a payment shall be deemed to be made by or due from
an Employer (i) regardless of whether such payment is made by or due from an
Employer directly, or indirectly through (among others) a trust fund or insurer
to which the Employer contributes or pays premiums, and (ii) regardless of
whether contributions made or due to such trust fund, insurer, or other entity
are for the benefit of particular persons or are on behalf of a group of persons
in the aggregate.
2.4 Allocation of Hours of Service to Service Computation Periods
Hours of Service credited under Section 2.1 shall be allocated to the
appropriate Service Computation Period as follows:

(a)   Hours of Service described in paragraph (a) of Section 2.1 shall be
allocated to the Service Computation Period in which the duties are performed.  
(b)   Hours of Service credited to an Employee for a period during which an
Employee performs no duties shall be allocated as follows:

  (1)   Hours of Service credited to an Employee on account of a payment which
is calculated on the basis of units of time, such as hours, days, weeks, or
months, shall be allocated to the Service Computation Period or Periods in which
the period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.     (2)   Hours of Service credited
to an Employee on account of a payment which is not calculated on the basis of
units of time shall be allocated to the Service Computation Period or Periods in
which the period during which no duties are performed occurs, or, if such period
extends beyond one Service Computation Period, such Hours of Service shall be
allocated equally between the first two such Service Computation Periods.    
(3)   Hours of Service credited to an Employee for a period of absence during
which the Employee performs no duties and for which no payment is due from his
Employer shall be allocated to the Service Computation Period or Periods during
which such absence occurred.     (4)   Hours of Service credited to an Employee
because of an award or agreement for back pay shall be allocated to the Service
Computation Period or Periods to which the award or agreement for back pay
pertains, rather than to the Service Computation Period in which the award,
agreement, or payment is made.

2.5 Department of Labor Rules
The rules set forth in paragraphs (b) and (c) of Department of Labor
Regulation Section 2530.200b-2, which relate to determining Hours of Service
attributable to reasons other than the

-15-



--------------------------------------------------------------------------------



 



performance of duties and crediting Hours of Service to Service Computation
Periods, are hereby incorporated into the Plan by reference.
Article III
Service & Credited Service
3.1 Service
Each person who is an employee of the Employer shall be credited with Service
for determining his vested interest in his Accrued Benefit as follows:

(a)   For periods on and after October 1, 1993, with the exception of the period
described in item (b) below, he shall be credited with a year of Service for
each Service Computation Period for which he is credited with at least 1,000
Hours of Service; provided, however, that if he is credited with fewer than
1,000 Hours of Service for a Service Computation Period, he shall be credited
with a partial year of Service in the ratio that his Hours of Service for the
Service Computation Period bears to the greater of:

  (1)   1,000 Hours of Service; or     (2)   the Hours of Service in the
Participant’s Standard Work Year.

(b)   A Participant who has at least 1 Hour of Service in the Service
Computation Period that began on October 1, 1995 and ended on December 31, 1996
shall be credited with a year of Service for such Service Computation Period.  
(c)   A Participant who meets the requirements of Section 8.1, entitled
“Eligibility for Disability Benefits” who has not elected Disability Retirement
in accordance with Section 8.2 will continue to accrue Service while eligible
for benefits under the Employer’s LTD Plan, in accordance with Section 8.3.  
(d)   For periods prior to October 1, 1993, Service was credited in accordance
with the provisions of the Plan as constituted prior to such date.   (e)   For
Prior Monsanto Participants, Service is credited on August 1, 1986 in an amount
that is not less than the Service credited to the Participant under the Monsanto
Company Salaried Employees’ Pension Plan and/or the Monsanto Company Hourly Paid
Employees’ Pension Plan as of August 1, 1986.   (f)   For Prior Albright &
Wilson Participants, Service is credited on August 1, 1992 in an amount that is
not less than the Service credited to the Participant under the Tenneco, Inc.
Retirement Plan as of August 1, 1992.

-16-



--------------------------------------------------------------------------------



 



(g)   For Participants who were employees of Cytec Industries, Inc., who became
employees of Sterling Fibers, Inc. on January 31, 1997, Service is credited on
January 31, 1997 in an amount that is not less than the Service credited to the
Participant under the Cytec Salaried and Nonbargaining Employees’ Retirement
Plan as of January 31, 1997.

3.2 Credited Service
There shall be no Credited Service credited under the Plan after January 1,
2005, except for purposes of determining a Participant’s eligibility for
Disability Retirement in accordance with the provisions of Section 8.1.
Each person who was an Employee on or prior to January 1, 2005 shall be credited
with Credited Service for determining the amount of his Accrued Benefit as
follows:

(a)   For periods on and after October 1, 1993, subject to any limitations set
forth in Article V, with the exception of the period described in item
(b) below, he shall be credited with a year of Credited Service for each Service
Computation Period for which he is credited with at least the number of Hours of
Service in the Participant’s Standard Work Year (not less than 1,000 Hours of
Service).       If the Participant is credited with fewer than the number of
Hours of Service in the Participant’s Standard Work Year for a Service
Computation Period, he shall be credited with a partial year of Credited Service
in the ratio that his Hours of Service for the Service Computation Period bears
to the number of Hours of Service in the Participant’s Standard Work Year.   (b)
  For the Service Computation Period that began on October 1, 1995 and ended on
December 31, 1996, a Participant shall be credited with a fractional year of
Credited Service for such Service Computation Period in the ratio that his Hours
of Service for the Service Computation Period bears to the number of Hours of
Service in the Participant’s Standard Work Year.   (c)   A Participant who meets
the requirements of Section 8.1, entitled “Eligibility for Disability Benefits”
who has not elected Disability Retirement in accordance with Section 8.2 will
continue to accrue Credited Service while eligible for benefits under the
Employer’s LTD Plan, in accordance with Section 8.3, at the rate of 190 Hours of
Service per month.   (d)   Effective on and after November 1, 1998, a
Participant who is involuntarily terminated (other than for cause) as part of a
formal reduction in force or layoff program, who is between the ages of 54 and
55 at the time of such involuntary termination will continue to accrue Credited
Service until he reaches age 55, at the rate of 190 Hours of Service per month;
provided no duplication of benefits exist due to any other credit given for such
period.

-17-



--------------------------------------------------------------------------------



 



(e)   For periods prior to October 1, 1993, Service was credited in accordance
with the provisions of the Plan as constituted prior to such date.   (f)   For
Prior Monsanto Participants, Credited Service is credited on August 1, 1986 in
an amount that is not less than the Credited Service credited to the Participant
under the Monsanto Company Salaried Employees’ Pension Plan and/or the Monsanto
Company Hourly Paid Employees’ Pension Plan as of August 1, 1986.   (g)   For
Prior Albright & Wilson Participants, Credited Service is credited on August 1,
1992 in an amount that is not less than the Credited Service credited to the
Participant under the Tenneco, Inc. Retirement Plan as of August 1, 1992.   (h)
  For Participants who were employees of Cytec Industries, Inc., who became
employees of Sterling Fibers, Inc. on January 31, 1997, no Credited Service is
granted prior to January 31, 1997.

3.3 Transfers
There shall be no Credited Service credited under the Plan after January 1,
2005.
Notwithstanding the foregoing, Service credited to a person shall be subject to
the following:

(a)   Any person who transfers or retransfers to employment with an Employer as
an Employee directly from other employment (i) with an Employer in a capacity
other than as an Employee or (ii) with any other Affiliated Company, shall be
credited with Service for such other employment as if such other employment were
employment with an Employer as an Employee.   (b)   Any person who transfers
from employment with an Employer as an Employee directly to other employment
(i) with an Employer in a capacity other than as an Employee or (ii) with any
other Affiliated Company, shall be deemed by such transfer not to lose his
Service or Credited Service, and shall be deemed not to retire or otherwise
terminate his employment as an Employee until such time as he is no longer in
the employment of an Employer or any other Affiliated Company, at which time he
shall become entitled to benefits if he is otherwise eligible therefore under
the provisions of the Plan and shall receive credit for Service for such other
employment as if such other employment were employment with an Employer as an
Employee.

3.4 Retirement or Termination and Reemployment
If an Employee retires or otherwise terminates employment with the Employers and
all Affiliated Companies, his eligibility for and the amount of any benefit to
which he may be entitled under the Plan shall be determined based upon the
Service and Credited Service with which he is credited at the time of such
retirement or other termination of employment. If such retired or former
Employee is reemployed by an Employer or any Affiliated Company, following the
completion of a year of Service, the Service and Credited Service with which he
was credited at

-18-



--------------------------------------------------------------------------------



 



the time of such prior retirement or other termination of employment shall be
aggregated with the Service and Credited Service with which he is credited
following his reemployment for purposes of determining his eligibility for and
the amount of any benefit to which he may be entitled under the Plan upon his
subsequent retirement or other termination of employment if:

(a)   he was eligible for any retirement benefit at the time of his previous
retirement or other termination of employment; or   (b)   he terminated his
employment before satisfying the conditions of eligibility for any retirement
benefit under the Plan and either (i) the aggregate number of his years of
Service (not including any years of Service not required to be aggregated
because of previous Breaks in Service) is greater than the number of his
consecutive one-year Breaks in Service or (ii) the number of his consecutive
one-year Breaks in Service is less than five; or   (c)   his Break in Service
was the result of a layoff; or   (d)   his Break in Service was a result of a
disability and the Participant was eligible for benefits under the Employer’s
LTD Plan, as described in Section 8.1, and upon cessation of the LTD Plan
benefits, the Participant returns to active employment with the Employer as an
Employee.

Notwithstanding the foregoing, if the Participant received a single sum payment
of the present value of his vested Accrued Benefit as provided in Section 11.5,
other than a deemed distribution, because of his prior retirement or termination
of employment, his Service and Credited Service credited at the time of such
prior retirement or termination of employment shall be lost and shall not be
aggregated with the Service and Credited Service credited to the Participant
following his reemployment. Payment of the present value of a Participant’s
vested Accrued Benefit is deemed to be made because of his prior retirement or
termination of employment if it is made before the end of the second Plan Year
following the Plan Year in which such retirement or termination occurred.
Notwithstanding any other provision of this Section, if a retired or former
Employee returns to employment in a capacity other than as an Employee, his
period of employment shall be treated for the purposes of the Plan solely in
accordance with the transfer provisions of this Article III.
3.5 Finality of Determinations
All determinations with respect to the crediting of Service and Credited Service
under the Plan shall be made on the basis of the records of the Employers, and
all determinations so made shall be final and conclusive upon Employees, former
Employees, and all other persons claiming a benefit interest under the Plan.
Notwithstanding anything to the contrary contained in this Article, there shall
be no duplication of Service and Credited Service.

-19-



--------------------------------------------------------------------------------



 



Article IV
Eligibility For Participation
4.1 Participation
Participation in the Plan was frozen effective June 1, 2004. Any Employee who
was a Participant on that date shall continue as a Participant hereunder. No
other Employee shall become a Participant hereunder after that date.
Prior to June 1, 2004, an employee became a Participant on the day the employee
became an Employee; provided no employee became a Participant any earlier than
the date their Employer adopted the Plan.
Prior Albright & Wilson Participants became Participants in the Plan on
August 21, 1992.
Prior Monsanto Participants became Participants in the Plan on the date they
became an Employee, provided such date is no earlier than August 1, 1986 and no
later than September 30, 1986.
4.2 Termination of Participation
A person shall remain a Participant as long as he retains an Accrued Benefit
under the Plan.
4.3 Finality of Determinations
All determinations with respect to the eligibility of an Employee to become a
Participant under the Plan shall be made on the basis of the records of the
Employers, and all determinations so made shall be final and conclusive for all
Plan purposes. Each Employee who becomes a Participant shall be entitled to the
benefits, and be bound by all the terms, provisions, and conditions of the Plan
and the Funding Agreement.
Article V
Normal Retirement
5.1 Eligibility
Each Participant who retires from employment with his Employer and all
Affiliated Companies on or after his Normal Retirement Date shall be eligible
for a normal retirement benefit.

-20-



--------------------------------------------------------------------------------



 



5.2 Amount
Notwithstanding any other provision of the Plan, benefits under the Plan are
frozen effective January 1, 2005. No further benefits shall accrue after that
date.
An eligible Participant’s monthly normal retirement benefit shall be equal to
(a) or (b), whichever is applicable; provided, however, that if (c) applies to
such Participant and such Participant’s monthly normal retirement benefit would
be higher under (c), then such Participant’s monthly normal retirement benefit
shall be equal to (c):

(a)   For any Participant who is a Prior Monsanto Participant, employed by
Monsanto prior to April 1, 1986:       1.4 percent of the Participant’s Average
Monthly Earnings multiplied by his number of years and partial years of Credited
Service at retirement.   (b)   For all other Participants, the sum of (1) and
(2):

  (1)   1.2 percent of the Participant’s Average Monthly Earnings multiplied by
his number of years and partial years of Credited Service at retirement plus    
(2)   If the Participant retires or otherwise terminates employment on or after
April 1, 1999, 0.45 percent of the Participant’s Average Monthly Earnings in
excess of Covered Compensation multiplied by his number of years and partial
years of Credited Service at retirement not in excess of 35 years.

(c)   For any Participant hired prior to June 1, 1996, a minimum benefit equal
to the following:

  (1)   If the Participant retires or otherwise terminates employment prior to
January 1, 1991, $30 multiplied by his years and partial years of Credited
Service.     (2)   If the Participant retires or otherwise terminates employment
on or after January 1, 1991, $35 multiplied by his years and partial years of
Credited Service.

Notwithstanding anything to the contrary contained above, a Participant’s
monthly normal retirement benefit determined above will be offset by such
Participant’s vested Accrued Benefit payable under the Monsanto Company Salaried
Employees’ Pension Plan, the Monsanto Company Hourly Paid Employees’ Pension
Plan or the Tenneco, Inc. Retirement Plan, if any.
In no event will a reduction in a Participant’s Average Monthly Earnings reduce
the normal retirement benefit payable to him below the amount that would have
been payable to him under the same form of payment had he retired prior to his
Normal Retirement Date when eligible for an early retirement benefit.

-21-



--------------------------------------------------------------------------------



 



5.3 401(a)(17) Fresh Start Adjustments
The monthly normal retirement benefit of a Participant whose Earnings exceeded
the $200,000 and $150,000 Earnings limitations described in the definition of
Earnings for limitation periods ending before the limitation periods in which
the limitations were effective shall be the greatest of: (i) the Participant’s
Accrued Benefit determined as of the end of the 1988 limitation period, using
the Plan formula in effect on that date (without regard to any amendments made
after that date), as if the Participant terminated employment on that date;
(ii) the Participant’s Accrued Benefit determined as of the end of the 1993
limitation period, using the Plan formula in effect on that date (without regard
to any amendments made after that date), as if the Participant terminated
employment on that date, but applying the $200,000 Earnings limitation; or
(iii) the Participant’s Accrued Benefit determined under the Plan formula in
effect thereafter, but applying the $150,000 Earnings limitation.
5.4 Special Calculation For Participants Who Transferred From The Hourly Plan
The total Accrued Benefit (due to participation in both plans) of a Participant
who transferred to employment covered under the Plan from employment covered
under the Sterling Chemicals, Inc. Amended and Restated Hourly Paid Employees’
Pension Plan (the “Hourly Plan’) will be the greater of (a) or (b):

(a)   the Accrued Benefit under the Plan, calculated using the total years and
partial years of Credited Service under both plans; or   (b)   The sum of
(1) and (2):

  (1)   The Accrued Benefit under the Plan, calculated using only the Benefit
Service earned under the Plan, plus     (2)   The Accrued Benefit payable to him
from the Hourly Plan, calculated using only the Credited Service earned under
the Hourly Plan, and the formula in effect in the Hourly Plan at the time he
ceased to be a participant in the Hourly Plan.

5.5 Special Calculation For Participants Who Transferred From A Canadian
Affiliate
This provision applies to employees of a Canadian affiliate company who transfer
to employment covered under the Plan on and after January 1, 1997, after
becoming eligible for a benefit under a defined benefit plan adopted by the
Canadian affiliate company. The total Accrued Benefit (due to participation in
both plans) of a Participant who transferred to employment covered under the
Plan from employment with a Canadian affiliate will be the greater of (a) or
(b):

(a)   the Accrued Benefit under the Plan, calculated using the total years and
partial years of Credited Service under both plans; or   (b)   The sum of
(1) and (2):

-22-



--------------------------------------------------------------------------------



 



  (1)   The Accrued Benefit under the Plan, calculated using only the Benefit
Service earned under the Plan, plus     (2)   The Accrued Benefit payable to him
from the Canadian plan, calculated using only the Credited Service earned under
the Canadian plan, and the formula in effect in the Canadian plan at the time he
ceased to be a participant in the Canadian plan.

5.6 Adjustment to Normal Retirement Benefit for Employment After Normal
Retirement Date
The monthly normal retirement benefit payable with respect to each Participant
who continues in employment with his Employer or an Affiliated Company after his
Normal Retirement Date shall be determined as provided in paragraph (a), and, if
applicable, (b).

(a)   For the period beginning on the Participant’s Normal Retirement Date and
ending on the April 1 of the calendar year following the calendar year in which
he reaches age 70 1/2, his benefit shall be the greater of (1) or (2):

  (1)   the Participant’s Accrued Benefit as of the date such benefit is being
determined (taking into account that benefits under the Plan are frozen
effective January 1, 2005); or     (2)   the Participant’s Accrued Benefit as of
his Normal Retirement Date (taking into account that benefits under the Plan are
frozen effective January 1, 2005), increased, using the Actuarial Equivalent as
of his Annuity Starting Date (but no later than the April 1 following the
calendar year in which the Participant attains age 70 1/2).

(b)   For the period beginning on the April 1 of the calendar year following the
calendar year in which he reaches age 70 1/2, the Participant’s monthly
retirement benefit shall be adjusted as of each “determination date” (as defined
in this Section). His benefit shall be the greater of (1) or (2):

  (1)   the Participant’s Accrued Benefit as of the “determination date”; or    
(2)   the Actuarial Equivalent on the “determination date” of the Participant’s
“adjusted normal retirement benefit” determined under this Section for the prior
“determination date” (as defined in this Section).

For purposes of this Section, a “determination date” means the last day of each
calendar year during the period beginning with the calendar year following the
calendar year in which the Participant attains age 70 1/2 and ending on the
earlier of (i) the date the Participant retires from employment with his
Employer and all Affiliated Companies, or

-23-



--------------------------------------------------------------------------------



 



(ii) his Annuity Starting Date, except that the first “determination date” is
the April 1 following the calendar year in which the Participant attains age 70
1/2.
No further adjustments shall be made to a Participant’s monthly normal
retirement benefit as provided in paragraphs (a)(2) and (b)(2) after the earlier
of (i) the date the Participant retires from employment with his Employer and
all Affiliated Companies, or (ii) his Annuity Starting Date, and, if he
continues to accrue benefits under the Plan, such continued accruals shall be
reduced as provided in Section 11.9.
5.7 Payment
A monthly normal retirement benefit shall be paid to an eligible Participant
commencing as of the first day of the month following the month in which he
retires, but not later than the date specified in Section 11.7.
Article VI
Early Retirement
6.1 Eligibility
Each Participant who retires from employment with his Employer and all
Affiliated Companies at or after age 55, but prior to his Normal Retirement Date
and who has at least five years of Service and who is not eligible for or does
not elect to receive long term disability plan (“LTD”) benefits in accordance
with the provisions of Article VIII shall be eligible for an early retirement
benefit.
Notwithstanding the above, a Participant, the sum of whose age plus years of
Service equals at least 70 on his last day of employment prior to the reduction
in force announced by means of an official letter in September, 2005 from the
Employer to the Participants affected by such reduction in force, is entitled at
any time after attaining age 55, to commence payment of his benefit on an Early
Retirement Date, without application of the early retirement reduction described
in the following Section.
A Participant (i) who is at least 50 years of age as of November 9, 2004,
(ii) who is involuntarily terminated other than for cause during the period
beginning on November 9, 2004 and ending on December 31, 2004, and (iii) who
executes a release of claims in connection with his or her pension benefit under
the Plan, may, at any time after attaining 55 years of age, commence payment of
his benefit on an Early Retirement Date, without application of the early
retirement reduction described in the following Section.
6.2 Amount
An eligible Participant’s monthly early retirement benefit shall be equal to his
vested Accrued Benefit on his Early Retirement Date; provided, however, that the
amount of such benefit shall

-24-



--------------------------------------------------------------------------------



 



be reduced by 1/4 of one percent for each full calendar month by which his
Annuity Starting Date precedes his Normal Retirement Date, subject to the
exceptions in the preceding Section and the following paragraph.
If the sum of a Participant’s age and years of Service equals or exceeds 80 on
his Early Retirement Date and his Early Retirement Date is on or after April 1,
1999, the reduction in the preceding paragraph will not be applied to
Section 5.2(a) and item (1) of Section 5.2(b); provided the Participant meets
one of the following requirements:

(a)   the Participant is retiring directly from active employment and the sum of
a Participant’s age and years of Service equals or exceeds 80 prior to his
retirement; or   (b)   the Participant earned Credited Service after he became a
Participant in the Plan and his termination of employment is a result of a
reduction in workforce and, after his involuntary termination, the sum of his
age and years of Service reaches or exceeds 80.

A Participant’s vested interest in his Accrued Benefit shall be determined in
accordance with the schedule provided in Section 7.1.
6.3 Early Retirement Supplement
A Participant who retires directly from active employment and has an Annuity
Starting Date between the ages of 55 and 62, shall receive an Early Retirement
Supplement, payable until the earlier of the first of the month after he reaches
age 62 or the first of the month in which his death occurs. The monthly amount
of the early Retirement Supplement is equal to $4 times his years and partial
years of Credited Service.
6.4 Payment
A monthly early retirement benefit shall be paid to an eligible Participant
commencing as of his Early Retirement Date.
ArticleVII
Vested Rights
7.1 Vesting
A Participant’s vested interest in his Accrued Benefit shall be determined in
accordance with the following schedule, based upon the number of full years of
Service credited to him; provided, however, that a Participant’s vested interest
in his Accrued Benefit shall be 100 percent if he is:

(a)   employed by an Employer or an Affiliated Company on his Normal Retirement
Date, regardless of whether he has completed the number of years of Service
required under the schedule for 100 percent vesting; or

-25-



--------------------------------------------------------------------------------



 



(b)   a Participant who terminated employment with Sterling Fibers, Inc. between
September 18, 2000 and May 20, 2001; or   (c)   a Participant on the active
payroll of Sterling Fibers, Inc., Sterling Pulp Chemicals US, Inc. or Sterling
Pulp Chemicals Inc. on the date such Subsidiaries on December 19, 2002 and
ceased to be Subsidiaries of the Employer.

      Years of Service   Vested Interest       less than five   0%       five or
more   100%

7.2 Eligibility for Deferred Vested Retirement Benefit
Each Participant who terminates employment with his Employer and all Affiliated
Companies, who has a vested interest in his Accrued Benefit, and who is not
eligible for a normal, early, or disability retirement benefit under the Plan
shall be eligible for a deferred vested retirement benefit.
7.3 Amount of Deferred Vested Retirement Benefit
An eligible Participant’s monthly deferred vested retirement benefit shall be
equal to his vested Accrued Benefit on the date of his termination of
employment; provided, however, that if the Participant is eligible to elect to
begin benefit payments before his Normal Retirement Date as provided in
Section 7.4, the amount of such benefit shall be reduced for early commencement
in the same way as provided in Section 6.2 with respect to an early retirement
benefit.
7.4 Payment
A monthly deferred vested retirement benefit shall be paid to an eligible
Participant commencing as of his Normal Retirement Date; provided, however, that
a Participant who has five years of Service may elect to begin benefit payments
as of the first day of any month following the month in which he attains age 55.
7.5 Election of Former Vesting Schedule
In the event the Sponsor adopts an amendment to the Plan that changes the
vesting schedule under the Plan, including any amendment which directly or
indirectly affects the computation of the nonforfeitable interest of
Participants’ rights to Accrued Benefits, any Participant with three or more
years of Service shall have a right to have his nonforfeitable interest in his
Accrued Benefit continue to be determined under the vesting schedule in effect
prior to such amendment rather than under the new vesting schedule, unless the
nonforfeitable interest of such Participant in his Accrued Benefit under the
Plan, as amended, at any time is not less than such interest

-26-



--------------------------------------------------------------------------------



 



determined without regard to such amendment. Such Participant shall exercise
such right by giving written notice of his exercise thereof to the Administrator
within 60 days after the latest of (i) the date he receives notice of such
amendment from the Administrator, (ii) the effective date of the amendment, or
(iii) the date the amendment is adopted. Notwithstanding the foregoing
provisions of this Section, the vested interest of each Participant on the
effective date of such amendment shall not be less than his vested interest
under the Plan as in effect immediately prior to the effective date thereof.
Article VIII
Disability
8.1 Eligibility for Disability Benefit
Each Participant who ceases active employment with his Employer and all
Affiliated Companies prior to his Normal Retirement Date due to an illness or
disability after meeting the requirements for long-term disability payments
under the provisions of the LTD Plan is considered to be Disabled and is
eligible for one of the disability benefits described below; provided the
Participant has been credited with at least two and one-half years of Credited
Service.
8.2 Disability Retirement

(a)   Disability Retirement Eligibility       Each Participant who meets the
requirements of Section 8.1 and who has met one of the following requirements is
eligible to elect payment of a Disability Retirement Benefit:

  (1)   the Participant has elected in writing, in accordance with procedures
established under the LTD Plan, not to receive any payments from the LTD Plan;
or     (2)   the Participant has elected to stop payments he is receiving from
the LTD Plan, in order to receive Disability Retirement Benefit, instead.

(b)   Disability Retirement Amount

  (1)   An eligible Participant’s monthly Disability Retirement Benefit shall be
equal to his Accrued Benefit on the date his Disability Retirement Benefit
commences, taking into account any Credited Service credited to the Participant
for any period prior to his Normal Retirement Date during which he is receiving
benefits under the LTD Plan prior to the cessation of LTD payments, adjusted
actuarially for early retirement and, if applicable, form of payment.     (2)  
In addition to the amount payable under item (1), a supplement will be paid to
the Participant starting on the Annuity Starting Date of his disability
retirement and ending on the first day of the month following the earliest of
the date he ceases to

-27-



--------------------------------------------------------------------------------



 



      be Disabled, his Normal Retirement Date or his date of death. The amount
of the supplement will be the amount his Accrued Benefit was reduced due to
actuarial adjustment for early retirement and, if applicable, form of payment.

(c)   Disability Retirement Payment       A monthly Disability Retirement
Benefit shall be paid to an eligible Participant commencing as of the first day
of the month following the later of:

  (1)   the month in which he terminates employment; or     (2)   the last
calendar month in which benefits under the LTD Plan are payable.

8.3 Disability Accrual
A Participant who meets the requirements of Section 8.1 will accrue Service and
Credited Service during the period he is eligible for benefits under the LTD
Plan; provided, such Disability Accrual ceases on the earliest of:

  (1)   the first day of the month after he ceases to meet the requirements of
Section 8.1; or     (2)   the first day of the month after he elects, in writing
to cease his LTD Plan payments in order to elect Disability Retirement benefits;
or     (3)   the date of his death; or     (4)   his Normal Retirement Date.

Article IX
Forms of Payment
9.1 Normal Form of Payment
A Participant who is eligible to receive any retirement benefit under
Section 5.1, 6.1, 7.2, or 8.1 of the Plan shall receive payment of such benefit
in accordance with one of the following normal forms of payment:

(a)   A Participant who is not married on his Annuity Starting Date shall
receive such benefit in the form of a single life annuity. Such Participant
shall receive a monthly retirement benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs.

-28-



--------------------------------------------------------------------------------



 



(b)   A Participant who is married on his Annuity Starting Date shall receive
such benefit in the form of a 50 percent Qualified Joint and Survivor Annuity.
Such Participant shall receive a reduced monthly retirement benefit payable for
his lifetime, the last monthly payment being for the month in which his death
occurs. If the Participant’s Spouse survives him, then commencing with the month
following the month in which the Participant’s death occurs, his Spouse shall
receive a monthly benefit for his or her remaining lifetime equal to one-half of
the reduced amount payable during the Participant’s lifetime, the last payment
being for the month in which the Spouse’s death occurs. A married Participant
may elect to increase the survivor benefit payable to his Spouse under the
Qualified Joint and Survivor Annuity to 100 percent or 75 percent of the reduced
amount payable during the Participant’s lifetime. Any such election must be made
during the election period described in Section 9.5.       The reduced monthly
payments to be made to the Participant under this paragraph shall be in an
amount which, on the date of commencement thereof, is the Actuarial Equivalent
of the monthly benefit otherwise payable to the Participant under the form of
payment described in paragraph (a).

To receive a benefit under the Qualified Joint and Survivor Annuity form of
payment described in paragraph (b) above, a Participant’s Spouse must be the
same Spouse to whom the Participant was married on his Annuity Starting Date.
Once a Participant’s Annuity Starting Date occurs and retirement benefit
payments commence under one of the normal forms of payment, the form of payment
will not change even if the Participant’s marital status changes; provided,
however, that if the Participant is reemployed by an Employer or an Affiliated
Company, any benefits he accrues under the Plan following such reemployment with
respect to which a separate Annuity Starting Date occurs shall be payable in the
form elected by the Participant as of such separate Annuity Starting Date.
Subject to the requirements of Section 9.6, a Participant may waive the normal
form of payment applicable to him and elect to receive payment of his benefit in
one of the optional forms of payment provided in Section 9.2.
9.2 Optional Forms of Payment
Within the election period described in Section 9.5, a Participant who is
eligible to receive a normal, early, deferred vested, or disability retirement
benefit may elect to receive payment of such benefit in accordance with any one
of the following options. If the Participant is married on his Annuity Starting
Date, any such election must satisfy the requirements of Section 9.6.
If the Participant’s Beneficiary under an optional form of payment dies prior to
the Participant’s Annuity Starting Date, the election shall become inoperative
and ineffective, and benefit payments, if any, shall be made under the normal
form of payment provided in Section 9.1, unless the Participant elects another
optional form of payment provided under the Plan prior to his Annuity Starting
Date. Once a Participant’s Annuity Starting Date occurs, however, the optional
form of payment elected by the Participant will not change even if the
Participant’s marital status changes or his Beneficiary predeceases him;
provided, however, that if the

-29-



--------------------------------------------------------------------------------



 



Participant is reemployed by an Employer or an Affiliated Company, any benefits
he accrues under the Plan following his reemployment with respect to which a
separate Annuity Starting Date occurs shall be payable in the form elected by
the Participant as of such separate Annuity Starting Date.
The monthly payments made under any optional form of payment hereunder shall be
the Actuarial Equivalent of the monthly benefit otherwise payable to the
Participant in the single life annuity form described in paragraph (a) of
Section 9.1.

(a)   Single Life Annuity. The Participant shall receive a monthly retirement
benefit payable for his lifetime, the last monthly payment being for the month
in which his death occurs.   (b)   100% Joint and Survivor Annuity. The
Participant shall receive a reduced monthly retirement benefit payable for his
lifetime, the last monthly payment being for the month in which his death
occurs. If the Participant’s Beneficiary survives him, then commencing with the
month following the month in which the Participant’s death occurs, his
Beneficiary shall receive a monthly benefit for his or her remaining lifetime
equal to the reduced amount payable during the Participant’s lifetime, the last
monthly payment being for the month in which the Beneficiary’s death occurs.  
(c)   75% Joint and Survivor Annuity. The Participant shall receive a reduced
monthly retirement benefit payable for his lifetime, the last monthly payment
being for the month in which his death occurs. If the Participant’s Beneficiary
survives him, then commencing with the month following the month in which the
Participant’s death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to three-quarters of the reduced amount
payable during the Participant’s lifetime, the last monthly payment being for
the month in which the Beneficiary’s death occurs.   (d)   50% Joint and
Survivor Annuity. The Participant shall receive a reduced monthly retirement
benefit payable for his lifetime, the last monthly payment being for the month
in which his death occurs. If the Participant’s Beneficiary survives him, then
commencing with the month following the month in which the Participant’s death
occurs, his Beneficiary shall receive a monthly benefit for his or her remaining
lifetime equal to one-half of the reduced amount payable during the
Participant’s lifetime, the last monthly payment being for the month in which
the Beneficiary’s death occurs.   (e)   25% Joint and Survivor Annuity. The
Participant shall receive a reduced monthly retirement benefit payable for his
lifetime, the last monthly payment being for the month in which his death
occurs. If the Participant’s Beneficiary survives him, then commencing with the
month following the month in which the Participant’s death occurs, his
Beneficiary shall receive a monthly benefit for his or her remaining lifetime
equal to one-quarter of the reduced amount payable during the Participant’s
lifetime, the last monthly payment being for the month in which the
Beneficiary’s death occurs.   (f)   Pop-Up 100% Joint and Survivor Annuity. The
Participant shall receive a reduced monthly retirement benefit payable for his
lifetime, the last monthly payment being for

-30-



--------------------------------------------------------------------------------



 



    the month in which his death occurs. If the Participant’s Beneficiary
survives him, then commencing with the month following the month in which the
Participant’s death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to the reduced amount payable during the
Participant’s lifetime, the last monthly payment being for the month in which
the Beneficiary’s death occurs.       If the Beneficiary’s death occurs prior to
the death of the Participant, then commencing with the month following the month
in which the Beneficiary’s death occurs, the Participant shall receive an
increase in the amount of his monthly benefit for the remainder of his or her
remaining lifetime equal to the amount that would be payable under a Single Life
Annuity, the last monthly payment being for the month in which the Participant’s
death occurs.   (c)   Pop-Up 75% Joint and Survivor Annuity. The Participant
shall receive a reduced monthly retirement benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s Beneficiary survives him, then commencing with the month following
the month in which the Participant’s death occurs, his Beneficiary shall receive
a monthly benefit for his or her remaining lifetime equal to three-quarters of
the reduced amount payable during the Participant’s lifetime, the last monthly
payment being for the month in which the Beneficiary’s death occurs.       If
the Beneficiary’s death occurs prior to the death of the Participant, then
commencing with the month following the month in which the Beneficiary’s death
occurs, the Participant shall receive an increase in the amount of his monthly
benefit for the remainder of his or her remaining lifetime equal to the amount
that would be payable under a Single Life Annuity, the last monthly payment
being for the month in which the Participant’s death occurs.   (d)   Pop-Up 50%
Joint and Survivor Annuity. The Participant shall receive a reduced monthly
retirement benefit payable for his lifetime, the last monthly payment being for
the month in which his death occurs. If the Participant’s Beneficiary survives
him, then commencing with the month following the month in which the
Participant’s death occurs, his Beneficiary shall receive a monthly benefit for
his or her remaining lifetime equal to one-half of the reduced amount payable
during the Participant’s lifetime, the last monthly payment being for the month
in which the Beneficiary’s death occurs.       If the Beneficiary’s death occurs
prior to the death of the Participant, then commencing with the month following
the month in which the Beneficiary’s death occurs, the Participant shall receive
an increase in the amount of his monthly benefit for the remainder of his or her
remaining lifetime equal to the amount that would be payable under a Single Life
Annuity, the last monthly payment being for the month in which the Participant’s
death occurs.   (e)   Pop-Up 25% Joint and Survivor Annuity. The Participant
shall receive a reduced monthly retirement benefit payable for his lifetime, the
last monthly payment being for the month in which his death occurs. If the
Participant’s Beneficiary survives him, then

-31-



--------------------------------------------------------------------------------



 



    commencing with the month following the month in which the Participant’s
death occurs, his Beneficiary shall receive a monthly benefit for his or her
remaining lifetime equal to one-quarter of the reduced amount payable during the
Participant’s lifetime, the last monthly payment being for the month in which
the Beneficiary’s death occurs.       If the Beneficiary’s death occurs prior to
the death of the Participant, then commencing with the month following the month
in which the Beneficiary’s death occurs, the Participant shall receive an
increase in the amount of his monthly benefit for the remainder of his or her
remaining lifetime equal to the amount that would be payable under a Single Life
Annuity, the last monthly payment being for the month in which the Participant’s
death occurs.   (g)   Ten-Year Certain and Life Annuity. The Participant shall
receive a reduced monthly retirement benefit payable for his lifetime, the last
monthly payment being for the month in which his death occurs. If the
Participant’s death occurs prior to the end of the ten-year period commencing
with his Annuity Starting Date, his Beneficiary shall receive a continued
monthly benefit equal to such reduced amount for the remainder of such ten-year
period. If the Participant’s Beneficiary dies after becoming eligible to receive
a benefit hereunder, but prior to the end of the ten-year period, the unpaid
monthly benefit shall be paid to the Beneficiary designated by the Participant
to receive payment in such event or, if none, in accordance with the provisions
of Section 9.3. If the Participant’s Beneficiary dies while the Participant is
living and before 120 payments have been made, the Participant may name another
Beneficiary.   (h)   Social Security Adjustment Annuity. The Participant shall
receive an increased monthly retirement benefit prior to a specified date, which
shall be the first day of the month following the date the Participant reaches
age 62 or age 65, as elected by the Participant, and a reduced monthly
retirement benefit thereafter, so that the adjusted benefit, when combined with
the Primary Insurance Benefits under the Federal Social Security Act expected to
become payable as of such specified date, will produce, as nearly as
practicable, a level monthly income, the last monthly payment being for the
month in which the Participant’s death occurs.       The Participant may elect
the Social Security Adjustment Annuity in conjunction with the Single Life
Annuity optional form of payment, one of the Joint and Survivor Annuity optional
forms of payment or in conjunction with Ten-Year Certain and Life Annuity
optional form of payment. The Participant’s shall receive a reduced monthly
retirement benefit in accordance with the Joint and Survivor or Certain and Life
Annuity option, in addition to the adjustment for Social Security described in
the previous paragraph.       The Social Security Adjustment Annuity is not
available in conjunction with any of the Pop-Up Joint and Survivor optional
forms of payment.

Notwithstanding any other provision of the Plan to the contrary, distribution
under an optional form of payment shall be made in accordance with Code
Section 401(a)(9) and regulations issued thereunder, including the minimum
distribution incidental benefit requirement. If a

-32-



--------------------------------------------------------------------------------



 



Participant designates a person other than his Spouse as his Beneficiary under
an optional form of payment, and if payments under the optional form elected
would not meet the minimum distribution incidental benefit requirement, the
election shall be ineffective and benefit payments, if any, shall be made under
the normal form of payment provided in Section 9.1, unless the Participant
elects another optional form of payment provided under the Plan prior to his
Annuity Starting Date.
9.3 Designation of Beneficiary and Beneficiary in Absence of Designated
Beneficiary
A Participant’s Beneficiary may be any individual or, in the case of a
Beneficiary to receive payments for the remainder of a period-certain under the
form of payment elected by the Participant, any individuals, trust, or estate
selected by the Participant. A Participant’s designation of a Beneficiary is
subject to the spousal consent requirements of Section 9.6.
If payment is to be made to a Participant’s surviving Beneficiary for the
remainder of a period-certain under the form of payment elected by the
Participant and no Beneficiary survives or the Participant has not designated a
Beneficiary, the Participant’s Beneficiary shall be the Participant’s surviving
Spouse or, if none, the Participant’s surviving children in equal shares or, if
none, the Participant’s estate.
9.4 Notice Regarding Forms of Payment
The Administrator shall provide a Participant with a written description of
(i) the terms and conditions of the normal forms of payment provided in
Section 9.1, (ii) the optional forms of payment provided in Section 9.2,
(iii) the Participant’s right to waive the normal form of payment provided in
Section 9.1 and to elect an optional form of payment and the effect thereof,
(iv) the rights of the Participant’s Spouse with respect to the Qualified Joint
and Survivor Annuity form of payment, and (v) the Participant’s right to revoke
a waiver of the normal form of payment or to change his election of an option
and the effect thereof. The explanation shall notify the Participant of his
right to defer payment of his retirement benefit under the Plan until his Normal
Retirement Date, or such later date as may be provided under the Plan. The
Administrator shall provide such explanation no fewer than 30 days and no more
than 90 days before a Participant’s Annuity Starting Date.
Notwithstanding the foregoing, a Participant’s Annuity Starting Date may occur
fewer than 30 days after receipt of such explanation if the Administrator
clearly informs the Participant:

(a)   of his right to consider his form of payment election for a period of at
least 30 days following his receipt of the explanation;   (b)   the Participant,
after receiving the explanation, affirmatively elects an early Annuity Starting
Date, with his Spouse’s written consent, if necessary;   (c)   the Participant’s
Annuity Starting Date occurs after the date the explanation is provided to him;

-33-



--------------------------------------------------------------------------------



 



(d)   the election period described in Section 9.5 does not end until the later
of his Annuity Starting Date or the expiration of the seven-day period beginning
the day after the date the explanation is provided to him; and   (e)   actual
payment of the Participant’s retirement benefit does not begin to the
Participant before such revocation period ends.

9.5 Election Period
A Participant may waive or revoke a waiver of the normal form of payment
provided in Section 9.1 and elect, modify, or change an election of an optional
form of payment provided in Section 9.2 by written notice delivered to the
Administrator at any time during the election period; provided, however, that no
waiver of the normal form of payment and election of an optional form of payment
shall be valid unless the Participant has received the written explanation
described in Section 9.4. Subject to the provisions of Section 9.4 extending a
Participant’s election period under certain circumstances, a Participant’s
“election period” means the 90-day period ending on his Annuity Starting Date.
The form in which a Participant shall receive payment of his retirement benefit
shall be determined upon the later of his Annuity Starting Date or the date his
election period ends, based upon any waiver and election in effect on such date.
Except as otherwise specifically provided in the Plan, in no event shall the
form in which a Participant’s retirement benefit is paid be changed on or after
such date.
9.6 Spousal Consent Requirements
A married Participant’s waiver of the normal Qualified Joint and Survivor
Annuity form of payment and his election, modification, or change of an election
of an optional form of payment must include the written consent of the
Participant’s Spouse. A Participant’s Spouse shall be deemed to have given
written consent to the Participant’s waiver and election if the Participant
establishes to the satisfaction of a Plan representative that such consent
cannot be obtained because of any of the following circumstances:

(a)   the Spouse cannot be located,   (b)   the Participant is legally separated
or has been abandoned within the meaning of local law, and the Participant has a
court order to that effect, or   (c)   other circumstances set forth in Code
Section 401(a)(11) and regulations issued thereunder.

Notwithstanding the foregoing, written spousal consent shall not be required if
the Participant elects an optional form of payment that is a Qualified Joint and
Survivor Annuity.

-34-



--------------------------------------------------------------------------------



 



Any written spousal consent given pursuant to this Section shall acknowledge the
effect of the waiver of the Qualified Joint and Survivor Annuity form of payment
and of the election of an optional form of payment, shall specify the optional
form of payment selected by the Participant and that such form may not be
changed (except to a Qualified Joint and Survivor Annuity) without written
spousal consent, shall specify any Beneficiary designated by the Participant and
that such Beneficiary may not be changed without written spousal consent, and
shall be witnessed by a Plan representative or a notary public. Any written
consent given or deemed to be given by a Participant’s Spouse shall be
irrevocable and shall be effective only with respect to such Spouse and not with
respect to any subsequent Spouse.
9.7 Death Prior to Annuity Starting Date
Notwithstanding any other provision of the Plan to the contrary, should a
Participant die prior to his Annuity Starting Date neither he nor any person
claiming under or through him shall be entitled to any retirement benefit under
the Plan; and no benefit shall be paid under the Plan with respect to such
Participant (except any survivor benefit payable under the provisions of
Article X).
9.8 Effect of Reemployment on Form of Payment
Notwithstanding any other provision of the Plan, if a former Employee is
reemployed, his prior election of a form of payment hereunder shall become
ineffective, except to the extent that the Participant’s Annuity Starting Date
occurred prior to such reemployment and such prior Annuity Starting Date is
preserved with respect to a portion or all of the Participant’s retirement
benefit.
Article X
Survivor Benefits
10.1 Eligibility for Qualified Preretirement Survivor Annuity
If a Participant dies before his Annuity Starting Date, his surviving Spouse
shall be eligible for a Qualified Preretirement Survivor Annuity if all of the
following requirements are met on the Participant’s date of death:

(a)   the Participant has a Spouse; and   (b)   the Participant has a vested
Accrued Benefit.

10.2 Amount of Qualified Preretirement Survivor Annuity
The monthly amount of the Qualified Preretirement Survivor Annuity payable to a
surviving Spouse shall be equal to the survivor benefit that would have been
payable to the Spouse if the Participant had:

-35-



--------------------------------------------------------------------------------



 



(a)   separated from service on the earlier of his actual separation from
service date or his date of death; and   (b)   survived to the date as of which
payment of the Qualified Preretirement Survivor Annuity to his surviving Spouse
commences; and   (c)   elected to commence retirement benefits as of the date
described in paragraph (b) above in the form of a 50 percent Qualified Joint and
Survivor Annuity; and   (d)   died on his Annuity Starting Date.

Notwithstanding the foregoing, if immediately prior to a Participant’s death the
Participant met the requirements for Disability Accrual under Section 8.3, had
at least 10 years of Service and dies prior to age 55, the amount of the
Qualified Joint and Survivor Annuity will not be reduced for commencement of
payments prior to Normal Retirement Date.
10.3 Payment of Qualified Preretirement Survivor Annuity
Payment of a Qualified Preretirement Survivor Annuity to a Participant’s
surviving Spouse shall commence as of the first day of the month following the
later of (a) or (b):

(a)   the month in which the Participant dies; or   (b)   the earliest of (1),
(2), (3) or (4):

  (1)   the month in which the Participant would have attained earliest
retirement age (as defined herein) under the Plan; or     (2)   the month the
Participant completed 20 years of Service while employed; or     (3)   the month
the Participant completes 5 years of Service while employed after reaching age
50; or     (4)   if the Participant meets the requirements for Disability
Accrual under Section 8.3, the month after reaching age 55.

Notwithstanding the foregoing, a Participant’s surviving Spouse may elect to
defer commencement of payment of the Qualified Preretirement Survivor Annuity to
a date no later than the Participant’s Normal Retirement Date. If a
Participant’s surviving Spouse dies before the date as of which payment of the
Qualified Preretirement Survivor Annuity is to commence to such Spouse, no
Qualified Preretirement Survivor Annuity shall be payable hereunder.
Payment of a Qualified Preretirement Survivor Annuity shall continue to a
Participant’s surviving Spouse for such Spouse’s lifetime, the last monthly
payment being for the month in which the Spouse’s death occurs.

-36-



--------------------------------------------------------------------------------



 



For purposes of this Article, a Participant’s “earliest retirement age” means
the earliest age at which the Participant could have elected to commence
retirement benefits under the Plan if he had survived, but based on his years of
Service on his date of death.
Article XI
General Provisions & Limitations Regarding Benefits
11.1 Suspension of Benefits for Rehired Retired Participants
Except as otherwise provided in Sections 11.2, 11.7, and 11.8, if a retired
former Employee is reemployed by an Employer or an Affiliated Company, any
benefits payable to such Participant under the Plan shall be suspended during
the period of such reemployment, provided that the notice requirements of
Department of Labor Regulations Section 2530.203-3(b)(4) are met, if applicable.
If a retired former Employee whose Annuity Starting Date occurred prior to
reemployment again becomes eligible to receive benefits under the Plan, the
amount of benefit payable to the Participant shall be reduced to its Actuarial
Equivalent to reflect the value of any benefit payments made to the Participant
prior to his reemployment.
11.2 Exception to Suspension of Benefits Rule
Notwithstanding any other provision of the Plan to the contrary, a retired
former Employee who is reemployed by an Employer or an Affiliated Company after
his Annuity Starting Date shall be eligible for a retirement benefit for any
month in which he is employed for fewer than 40 hours or such other amount of
time that does not constitute ERISA Section 203(a)(3)(B) service. The Plan may
provide an Actuarial Equivalent increase to the benefit for any such month in
lieu of stopping and starting payments to the Participant on a month-by-month
basis.
11.3 Non-Alienation of Retirement Rights or Benefits
Except as provided in Code Section 401(a)(13)(B) (relating to qualified domestic
relations orders), Code Sections 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of the
Treasury Regulations (relating to Federal tax levies), or as otherwise required
by law, no benefit under the Plan at any time shall be subject in any manner to
anticipation, alienation, assignment (either at law or in equity), encumbrance,
garnishment, levy, execution, or other legal or equitable process; and no person
shall have the power in any manner to anticipate, transfer, assign (either at
law or in equity), alienate or subject to attachment, garnishment, levy,
execution, or other legal or equitable process, or in any way encumber his
benefits under the Plan, or any part thereof, and any attempt to do so shall be
void.

-37-



--------------------------------------------------------------------------------



 



11.4 Payment of Benefits to Others
If any person to whom a retirement benefit is payable is unable to care for his
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly qualified guardian or other legal
representative) may be paid to the spouse, parent, brother or sister of such
person, or any other individual deemed by the Administrator to be maintaining or
responsible for the maintenance of such person. The monthly payment of a
retirement benefit to a person for the month in which he dies shall, if not paid
to such person prior to his death, be paid to his spouse, parent, brother,
sister, or estate as the Administrator shall determine. Any payment made in
accordance with the provisions of this Section shall be a complete discharge of
any liability of the Plan with respect to the benefit so paid.
11.5 Payment of Small Benefits; Deemed Cashout
If the Actuarially Equivalent present value of any retirement benefit payable
under Section 5.1, 6.1, 7.2, or 8.1 or any survivor benefit is $5,000 or less,
such Actuarially Equivalent present value shall be paid to the Participant, or
his Beneficiary, if applicable, in a single sum payment, in lieu of all other
benefits under the Plan, as soon as practicable following the date of the
Participant’s retirement, death, or other termination of employment and he shall
cease to be a Participant under the Plan as of the date of such payment. For
distributions made prior to October 17, 2000, the Actuarially Equivalent present
value of a benefit shall be deemed to exceed $5,000 if the Actuarially
Equivalent present value of the benefit exceeded such amount at the time of any
prior distribution.
Notwithstanding any other provision of this Section, if the Actuarially
Equivalent present value of any retirement benefit payable under the Plan to a
Participant is greater than $1,000, such Actuarially Equivalent present value
shall not be paid to the Participant in a single sum payment prior to the later
of (i) the date the Participant attains age 62 or (ii) the Participant’s Normal
Retirement Date, unless the Participant consents in writing to such
distribution. The provisions of this paragraph shall not apply to a distribution
to a Participant’s surviving Spouse or an alternate payee under a qualified
domestic relations order.
If the nonforfeitable Accrued Benefit of a Participant is zero, such Participant
shall be deemed to have received distribution of his entire vested Accrued
Benefit under the Plan, in lieu of all other benefits under the Plan, as of the
date of his termination of employment with his Employer and all Affiliated
Companies and he shall cease to be a Participant under the Plan as of such date.
A former Participant who received a distribution hereunder, other than a deemed
distribution, because of his retirement or other termination of employment shall
lose the Service and Credited Service with which he was credited at the time of
his prior termination of employment or retirement. If such former Participant is
reemployed, such prior Service and Credited Service shall not be reinstated.

-38-



--------------------------------------------------------------------------------



 



11.6 Direct Rollovers
Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving a single sum payment as provided in Section 11.5, a “qualified
distributee” may elect in writing, in accordance with rules prescribed by the
Sponsor, to have any portion or all of such payment that is an “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”; provided, however, that this
provision shall not apply if the total distribution is less than $200 and that a
“qualified distributee” may not elect this provision with respect to any partial
distribution that is less than $500. Any such payment by the Plan to another
“eligible retirement plan” shall be a direct rollover. For purposes of this
Section, the following terms have the following meanings:

(a)   An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a), an individual retirement annuity described in
Code Section 408(b), an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a) that accepts rollovers;
provided, however, that, in the case of a direct rollover by a surviving Spouse,
an eligible retirement plan does not include a qualified trust described in Code
Section 401(a). An “eligible retirement plan” shall also mean an annuity
contract described in Code Section 403(b) and an eligible plan under Code
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from the Plan. The definition of “eligible retirement plan” shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relation order, as
defined in Code Section 414(p).

(b)   An “eligible rollover distribution” means any distribution of all or any
portion of a Participant’s Accrued Benefit or a distribution of all or any
portion of a survivor benefit under Article X; provided, however, that an
eligible rollover distribution does not include: any distribution that is one of
a series of substantially equal periodic payments made not less frequently than
annually for the life or life expectancy of the qualified distributee or the
joint lives or joint life expectancies of the qualified distributee and the
qualified distributee’s designated beneficiary, or for a specified period of ten
years or more; and any distribution to the extent such distribution is required
under Code Section 401(a)(9).   (c)   A “qualified distributee” means a
Participant, his surviving Spouse, or his Spouse or former Spouse who is an
alternate payee under a qualified domestic relations order, as defined in Code
Section 414(p).

11.7 Limitations on Commencement
Notwithstanding any other provision of the Plan to the contrary, payment of a
Participant’s retirement benefit shall commence not later than the earlier of:

-39-



--------------------------------------------------------------------------------



 



(a)   the 60th day after the end of the Plan Year in which occurs the
Participant’s Normal Retirement Date, the tenth anniversary of the date on which
he first became a Participant, or the Participant’s retirement or other
termination of employment, whichever is latest; or   (b)   his Required
Beginning Date.

Distributions required to commence under this Section shall be made in
accordance with Code Section 401(a)(9) and regulations issued thereunder. If
payment of a Participant’s retirement benefit does not commence until his
Required Beginning Date, his Required Beginning Date shall be considered his
Annuity Starting Date for all purposes of the Plan.
If the Participant dies after his Annuity Starting Date, but prior to
distribution of his entire interest, the remaining portion of such interest
shall be distributed to his Beneficiary in a method which is at least as rapid
as the method being used at the date of the Participant’s death. If the
Participant dies prior to his Annuity Starting Date, the entire interest
attributable to the Participant shall be distributed within five years after the
date of his death, unless such interest is payable to a designated beneficiary
(as defined in Code Section 401(a)(9)) for a period which does not exceed the
life or life expectancy of such designated beneficiary, in which event
distribution of such interest shall commence no later than the date the
Participant would have attained age 70 1/2 if the designated beneficiary is the
surviving Spouse of such Participant, or the date which is one year after the
date of such Participant’s death if the designated beneficiary is not the
surviving Spouse of such Participant.
Subject to the requirements of Code Sections 401(a)(9) and 411(d)(6), no benefit
payments shall commence under the Plan until the Participant, or his surviving
Spouse, if applicable, makes written application therefore on a form
satisfactory to the Administrator. If the amount of a monthly retirement benefit
payable to a Participant cannot be determined for any reason (including lack of
information as to whether the Participant is still living or his marital status)
on the date payment of such benefit is to commence under this Section, payment
shall be made retroactively to such date no later than 60 days after the date on
which the amount of such monthly retirement benefit can be determined.
11.8 Post Age 70 1/2 Payments
Notwithstanding any other provision of the Plan to the contrary, a Participant
who attains age 70 1/2 on or after December 31, 1998, will receive distribution
of his retirement benefit beginning as of his Required Beginning Date.
A Participant who is receiving retirement benefits under the Plan while employed
by an Employer or an Affiliated Company because his required beginning date
occurred under the provisions of the Plan as in effect prior to January 1, 1998,
shall continue to receive retirement benefits hereunder.
A Participant who is a five percent owner (as defined in Code Section 416(i))
with respect to the Plan Year ending with or within the calendar year in which
he attains age 70 1/2 and who continues employment with an Employer or any
Affiliated Company shall receive distribution of

-40-



--------------------------------------------------------------------------------



 



his retirement benefit beginning as of the April 1 of the calendar year
following the calendar year in which he attains age 70 1/2.
11.9 Offset to Accrual After Normal Retirement Date
The amount of benefit accrued by an Employee for each year of Credited Service
that he completes after the date retirement income becomes payable to him by
reasons other than his retirement or termination of employment shall be reduced
(but not below zero) by the Actuarial Equivalent of the retirement benefits paid
to the Employee for the period for which he accrues such year of Credited
Service.
Article XII
Maximum Retirement Benefits
12.1 Definitions
For purposes of this Article, the following terms have the following meanings.
An “Affiliated Employer” means any corporation or business, other than an
Employer, which would be aggregated with an Employer for a relevant purpose
under Code Section 414 as modified by Code Section 415(h).
A Participant’s “Aggregate Annual Retirement Benefit” includes his Annual
Retirement Benefit and his annual retirement benefit, if any, under any and all
other defined benefit plans (whether or not terminated) maintained by an
Employer or any Affiliated Employer. Effective for Limitation Years beginning
after December 31, 2001, for purposes of applying the compensation limit in Code
Section 415(b)(1)(B), a Participant’s Aggregate Annual Retirement Benefit shall
not include the Participant’s accrued benefit under a multiemployer plan, if
any.
A Participant’s “Annual Retirement Benefit” means the amount of retirement
benefit attributable to Employer contributions which is payable to him annually
under the Plan multiplied by the factors prescribed in the following paragraph
if such benefit is to be paid (i) in a manner other than to the Participant for
his life only or as a qualified joint and survivor annuity as defined in Code
Section 417, (ii) prior to the Participant attaining age 62, or (iii) after the
Participant attains age 65. If a Participant’s retirement benefit under the Plan
includes contributions made by the Participant or rollover contributions (as
defined in Code Section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16)),
it shall be adjusted to the actuarial equivalent of the retirement benefit
attributable to the Employer’s contributions using the factors prescribed in the
following paragraph. A Participant’s Aggregate Annual Retirement Benefit
includes his Annual Retirement Benefit and his Annual Retirement Benefit, if
any, under any and all other defined benefit plans (whether or not terminated)
maintained by an Employer or any Affiliated Employer.

-41-



--------------------------------------------------------------------------------



 



For purposes of determining a Participant’s Annual Retirement Benefit, the
following special rules shall apply:

  (a)   If (i) the Participant’s retirement benefit includes contributions made
by the Participant or rollover contributions (as described above) or
(ii) payment is to be made in a form other than to the Participant for his life
only or as a qualified joint and survivor annuity, and such form is not subject
to the requirements of Code Section 417(e)(3), the following factors shall be
used: (A) the Applicable Mortality Table and (B) an interest rate equal to the
greater of five percent or the interest rate otherwise used under the Plan for
purposes of determining whether optional forms are an Actuarial Equivalent not
subject to the requirements of Code Section 417(e)(3).

  (b)   If payment is to be made to the Participant in a form that is subject to
the requirements of Code Section 417(e)(3), the following factors shall be used:
(i) the Applicable Mortality Table and (ii) an interest rate equal to the
greater of the Applicable Interest Rate or the interest rate otherwise used
under the Plan for purposes of determining whether such optional form is an
Actuarial Equivalent. Notwithstanding the foregoing, for Plan Years beginning in
2004 and 2005, 5.5 percent shall be substituted for the Applicable Interest Rate
in (ii) above; provided, however, that for a Participant receiving a
distribution after December 31, 2003 and before January 1, 2005, such
substitution shall not reduce the benefit payable to the Participant below the
amount determined using the Applicable Interest Rate in effect as of the last
day of the last Plan Year beginning before January 1, 2004.     (c)   If payment
is to be made to the Participant beginning before the Participant attains age
62, the following factors shall be used: (i) the Applicable Mortality Table and
(ii) an interest rate equal to the greater of five percent or the interest rate
otherwise used under the Plan for purposes of determining whether optional forms
are an Actuarial Equivalent not subject to the requirements of Code
Section 417(e)(3).     (d)   If payment is to be made to the Participant
beginning after the Participant attains age 65, the following factors shall be
used: (i) the Applicable Mortality Table and (ii) an interest rate equal to the
lesser of five percent or the interest rate otherwise used under the Plan for
purposes of determining whether optional forms are an Actuarial Equivalent not
subject to the requirements of Code Section 417(e)(3).

The “Applicable Interest Rate” means the annual rate of interest on 30-year
Treasury securities for the second calendar month preceding the Plan Year in
which the distribution is made.

-42-



--------------------------------------------------------------------------------



 



The “Applicable Mortality Table” means the table prescribed by the Secretary of
the Treasury, which shall be based on the prevailing commissioners’ standard
table, described in Code Section 807(d)(5)(A), used to determine reserves for
group annuity contracts issued on the date as of which present value is being
determined (without regard to any other subparagraph of Code Section 807(d)(5)).
For any distribution with an Annuity Starting Date prior to December 31, 2002,
the Applicable Mortality Table is the table specified in Revenue Ruling 95-6.
For any distribution with an Annuity Starting Date on or after December 31,
2002, the Applicable Mortality Table is the table specified in Revenue Ruling
2001-62.
A Participant’s “Compensation” means his compensation as defined in IRS
Regulations Section 1.415-2(d)(10); provided, however, that for Plan Years
beginning on and after January 1, 1998, Compensation includes any elective
deferral, as defined in Code Section 402(g)(3), and any amount contributed or
deferred by the Employer at the Employee’s election that is not includable in
the Employee’s gross income by reason of Code Section 125 or 457; and provided,
further, that for Plan Years beginning on and after January 1, 2001,
Compensation includes any amount contributed or deferred by the Employer at the
Employee’s election that is not includable in the Employee’s gross income by
reason of Code Section 132(f)(4).
“Defined Benefit Plan” has the meaning given such term in Code Section 415(k).
The “Defined Benefit Compensation Limitation” for Limitation Years ending after
December 31, 2001 means 100 percent of a Participant’s average Compensation for
his highest three years.
The “Defined Benefit Dollar Limitation” for Limitation Years ending after
December 31, 2001 means $160,000, as adjusted, effective January 1 of each year,
under Code Section 415(d) in such manner as the Secretary of Treasury shall
prescribe, and payable in the form of a straight life annuity. A limitation as
adjusted under Code Section 415(d) will apply to Limitation Years ending with or
within the calendar year for which the adjustment applies.
The “Limitation Year” means the calendar year.
The “Maximum Permissible Benefit” is the lesser of the Defined Benefit Dollar
Limitation or the Defined Benefit Compensation Limitation (both adjusted where
required, as provided in (a) and, if applicable, in (b) or (c) or (d) below).

  (a)   If the Participant has fewer than 10 years of participation in the Plan,
the Defined Benefit Dollar Limitation shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof) of participation in
the Plan and (ii) the denominator of which is 10. In the case of a Participant
who has fewer than 10 years of service with the employer, the Defined Benefit
Compensation Limitation shall be multiplied by a fraction, (A) the numerator of
which is the number of

-43-



--------------------------------------------------------------------------------



 



      years (or part thereof) of service with the employer and (B) the
denominator of which is 10.     (b)   If the benefit of a Participant begins
prior to age 62, the Defined Benefit Dollar Limitation applicable to the
Participant at such earlier age is an annual benefit payable in the form of a
straight life annuity beginning at the earlier age that is the actuarial
equivalent of the Defined Benefit Dollar Limitation applicable to the
Participant at age 62 (adjusted under (a) above, if required). The Defined
Benefit Dollar Limitation applicable at an age prior to age 62 is determined as
the lesser of (i) the actuarial equivalent (at such age) of the Defined Benefit
Dollar Limitation computed using the interest rate and mortality table (or other
tabular factor) specified in the definition of Actuarial Equivalent and (ii) the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using a five percent interest rate and the Applicable Mortality Table.
Any decrease in the Defined Benefit Dollar Limitation determined in accordance
with this paragraph (b) shall not reflect a mortality decrement if benefits are
not forfeited upon the death of the Participant. If any benefits are forfeited
upon death, the full mortality decrement is taken into account.     (c)   If the
benefit of a Participant begins after the Participant attains age 65, the
Defined Benefit Dollar Limitation applicable to the Participant at the later age
is the annual benefit payable in the form of a straight life annuity beginning
at the later age that is actuarially equivalent to the Defined Benefit Dollar
Limitation applicable to the Participant at age 65 (adjusted under (a) above, if
required). The actuarial equivalent of the Defined Benefit Dollar Limitation
applicable at an age after age 65 is determined as (i) the lesser of the
actuarial equivalent (at such age) of the Defined Benefit Dollar Limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in the definition of Actuarial Equivalent and (ii) the actuarial
equivalent (at such age) of the Defined Benefit Dollar Limitation computed using
a five percent interest rate assumption and the Applicable Mortality Table. For
these purposes, mortality between age 65 and the age at which benefits commence
shall be ignored.     (d)   If payment is to be made in a form other than to the
Participant for his life only or as a qualified joint and survivor annuity, the
Maximum Permissible Benefit shall be adjusted to an actuarially equivalent
amount determined using the following factors:

  (1)   If such form is not subject to the requirements of Code Section
417(e)(3), the following factors shall be used: (i) the Applicable Mortality
Table and (ii) an interest rate equal to the greater of five percent or the rate
specified in the definition of Actuarial Equivalent for purposes other than
calculating the value of a single sum payment.     (2)   If payment is to be
made to the Participant in a form that is subject to the requirements of Code
Section 417(e)(3), the following factors shall be

-44-



--------------------------------------------------------------------------------



 



      used: (i) the Applicable Mortality Table and (ii) an interest rate equal
to the greater of the Applicable Interest Rate or the rate specified in the
definition of Actuarial Equivalent for purposes other than calculating the value
of a single sum payment. Notwithstanding the foregoing, for Limitation Years
beginning in 2004 or 2005, 5.5% shall be substituted for the Applicable Interest
Rate in the preceding sentence.

12.2 Maximum Limitation on Annual Benefits
The Aggregate Annual Retirement Benefit accrued or payable to a Participant may
not at any time within any Limitation Year exceed the limitations contained in
Code Section 415(b). The maximum limitations will be determined in accordance
with Code Section 415 and the regulations thereunder. For purposes of applying
the limitations contained in this Section, benefit increases resulting from the
increase in the limitations under Code Section 415(b) effective for Limitation
Years beginning after December 31, 2001 shall be provided only to those
Employees participating in the Plan who have one Hour of Service on or after the
first day of the first Limitation Year ending after December 31, 2001.
12.3 Manner of Reduction
If the Participant’s Aggregate Annual Retirement Benefit exceeds the limitations
specified in this Article, the reduction in the amount of his Annual Retirement
Benefit shall be equal to the amount by which his Aggregate Annual Retirement
Benefit exceeds the limitations of this Article multiplied by a fraction, the
numerator of which is his Annual Retirement Benefit (determined without regard
to this Article) and the denominator of which is his Aggregate Annual Retirement
Benefit (determined without regard to the limitations of this Article or any
corresponding limitation in any other defined benefit plan maintained by an
Employer or any Affiliated Employer in which he participates).
Article XIII
Pension Fund
13.1 Pension Fund
The Pension Fund is maintained by the Funding Agent for the Plan under a Funding
Agreement with the Sponsor. Subject to the provisions of Title IV of ERISA,
benefits under the Plan shall be only such as can be provided by the assets of
the Pension Fund, and no liability for payment of benefits shall be imposed upon
the Employers or any Affiliated Company, or any of their officers, employees,
directors, or stockholders.
13.2 Contributions by the Employers
So long as the Plan continues, contributions will be made by the Employers at
such times and in such amounts as the Sponsor in its sole discretion shall from
time to time determine, based on

-45-



--------------------------------------------------------------------------------



 



the advice of the Actuary and consistent with the funding policy for the Plan.
Subject to the provisions of Section 13.5, all such contributions shall be
delivered to the Funding Agent for deposit in the Pension Fund. Participants
shall make no contributions under the Plan.
13.3 Expenses of the Plan
The expenses of administration of the Plan, including the expenses of the
Administrator and fees of the Funding Agent and any investment advisor, shall be
paid from the Pension Fund, unless the Sponsor or an Employer elects to make
payment.
13.4 No Reversion
The Pension Fund shall be for the exclusive benefit of Participants and persons
claiming under or through them. All contributions pursuant to Section 13.2
hereof shall be based on the facts then understood by the Sponsor, shall be
conditioned upon the initial qualification of the Funding Agreement and Plan
under Code Sections 401 and 501(a), and, unless otherwise specified by the
Sponsor, shall be conditioned upon deductibility of the contributions under Code
Section 404 in the year for which such contributions were made. All such
contributions shall be irrevocable and such contributions as well as the Pension
Fund, or any portion of the principal or income thereof, shall never revert to
or inure to the benefit of the Employers or any Affiliated Company except that:

(a)   the residual amounts specified in Article XVI may be returned to the
Employers;   (b)   any contributions which are made under a mistake of fact may
be returned to the Employers within one year after the contributions were made;
  (c)   any contributions made for years during which the Funding Agreement and
Plan were not initially qualified under Code Sections 401 and 501(a) may be
returned to the Employers within one year after the date of denial of initial
qualification, but only if an application for determination was filed within the
period of time prescribed under ERISA Section 403(c)(2)(B); and   (d)   any
contributions, which are not, in whole or in part, deductible under Code
Section 404 for the year for which they were made, may to the extent such
contributions were not so deductible, be returned to the Employers within one
year after the disallowance of the deduction.

The Sponsor shall determine, in its sole discretion, whether the contributions
described above, other than the residual amounts described in paragraph (a),
shall be returned to an Employer. If any such contributions are to be returned,
the Sponsor shall so direct the Funding Agent, in writing, no later than ten
days prior to the last day upon which they may be returned.

-46-



--------------------------------------------------------------------------------



 



13.5 Forfeitures Not to Increase Benefits
Any forfeitures arising from the termination of employment or death of an
Employee, or for any other reason, shall be used to reduce Employer
contributions to the Pension Fund, and shall not be applied to increase the
benefits any Participant otherwise would receive under the Plan at any time
prior to the termination of the Plan.
13.6 Change of Funding Medium
The Sponsor shall have the right to change at any time the means through which
benefits under the Plan shall be provided. No such change shall constitute a
termination of the Plan or result in the diversion to the Employers of any funds
previously contributed in accordance with the Plan.
Article XIV
Administration
14.1 Authority of the Sponsor
The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall have all the powers and authority
expressly conferred upon it herein and further shall have the sole discretionary
right, authority, and power to interpret and construe the Plan, and to determine
any disputes arising thereunder, subject to the provisions of Section 14.3. In
exercising such powers and authority, the Sponsor at all times shall exercise
good faith, apply standards of uniform application, and refrain from arbitrary
action. The Sponsor may employ such attorneys, agents, and accountants as it may
deem necessary or advisable to assist it in carrying out its duties hereunder.
The Sponsor shall be a “named fiduciary” as that term is defined in ERISA
Section 402(a)(2). The Sponsor may:

(a)   allocate any of the powers, authority, or responsibilities for the
operation and administration of the Plan (other than trustee responsibilities as
defined in ERISA Section 405(c)(3)) among named fiduciaries; and   (b)  
designate a person or persons other than a named fiduciary to carry out any of
such powers, authority, or responsibilities;

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

-47-



--------------------------------------------------------------------------------



 



14.2 Action of the Sponsor
Any act authorized, permitted, or required to be taken by the Sponsor under the
Plan, which has not been delegated in accordance with Section 14.1, may be taken
by a majority of the members of the board of directors of the Sponsor, either by
vote at a meeting, or in writing without a meeting or by the employee or
employees of the Sponsor designated by the board of directors to carry out such
acts on behalf of the Sponsor. All notices, advice, directions, certifications,
approvals, and instructions required or authorized to be given by the Sponsor
under the Plan shall be in writing and signed by either (i) a majority of the
members of the board of directors of the Sponsor, or by such member or members
as may be designated by an instrument in writing, signed by all the members
thereof, as having authority to execute such documents on its behalf, or
(ii) the employee or employees of the Sponsor who have the authority to act on
behalf of the Sponsor.
14.3 Claims Review Procedure
Whenever the Administrator decides for whatever reason to deny, whether in whole
or in part, a claim for benefits filed by any person (hereinafter referred to as
the “claimant”), the Administrator shall transmit to the claimant a written
notice of its decision, which notice shall be written in a manner calculated to
be understood by the claimant and shall contain a statement of (i) the specific
reasons for the denial of the claim, (ii) specific reference to pertinent Plan
provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such information is necessary. The notice shall
also include a statement advising the claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of the decision of the
Administrator in accordance with the procedures hereinafter set forth.
Within the 60-day period beginning on the date the claimant receives notice
regarding disposition of his claim, the claimant or his authorized
representative may request that the claim denial be reviewed by filing with the
Administrator a written request therefore, which request shall contain the
following information:

(a)   the date on which the claimant’s request was filed with the Administrator;
provided that the date on which the claimant’s request for review was in fact
filed with the Administrator shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph; and   (b)   the specific portions of the denial of his claim which
the claimant requests the Administrator to review; and   (c)   a statement by
the claimant setting forth the basis upon which he believes the Administrator
should reverse its previous denial of his claim for benefits and accept his
claim as made; and

-48-



--------------------------------------------------------------------------------



 



(d)   any written material (offered as exhibits) which the claimant desires the
Administrator to examine in its consideration of his position as stated pursuant
to paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
(or, if special circumstances require an extension, within 120 days of that
date; provided that the delay and the reasons for the delay are communicated to
the claimant within the initial 60-day period), the Administrator shall conduct
a full and fair review of its decision denying the claimant’s claim for benefits
and shall render its written decision on review to the claimant. The
Administrator’s decision on review shall be written in a manner calculated to be
understood by the claimant and shall specify the reasons and Plan provisions
upon which the Administrator’s decision was based.
14.4 Qualified Domestic Relations Orders
The Administrator shall establish reasonable procedures to determine the status
of domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Code Section 414(p) and
regulations issued thereunder.
14.5 Indemnification
In addition to whatever rights of indemnification the members of the board of
directors of the Sponsor or any employee or employees to whom any power,
authority, or responsibility is delegated pursuant to Section 14.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys’ fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending, or completed action, suit,
or proceeding which is related to the exercise or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan and the Funding Agreement, or reasonably
believed by such person or persons to be provided thereunder, and any action
taken by such person or persons in connection therewith, unless the same is
judicially determined to be the result of such person’s or persons’ gross
negligence or willful misconduct.
14.6 Actions Binding
Subject to the provisions of Section 14.3, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Funding Agent, all persons who have or who claim an
interest under the Plan, and all third parties dealing with the Employers or the
Funding Agent.

-49-



--------------------------------------------------------------------------------



 



Article XV
Adoption By Other Entities
15.1 Adoption by Affiliated Companies
An Affiliated Company that is not an Employer may, with the consent of the
Sponsor, adopt the Plan and become an Employer hereunder by causing an
appropriate written instrument evidencing such adoption to be executed in
accordance with the requirements of its organizational authority. Any such
instrument shall specify the effective date of the adoption. Unless otherwise
specified in the adoption instrument, for purposes of computing the Service and
Average Monthly Earnings of an Employee who is in the employ of the Employer on
the effective date of the adoption, employment with and compensation from the
Employer before the effective date of the adoption shall be treated as
employment with and Earnings from an Employer. Unless otherwise specifically
provided in the adoption instrument, for purposes of computing the Credited
Service of an Employee, only employment with the Employer for periods on or
after the effective date of the adoption shall be treated as employment with an
Employer. Any Employer shall undertake to contribute its appropriate share, as
determined by the Sponsor, of any contributions made to the Funding Agent
hereunder. Notwithstanding the foregoing, however, any adoption of the Plan by
an Employer shall be subject to the receipt of a determination from the Internal
Revenue Service to the effect that with respect to such Employer the Plan meets
the requirements for qualification under Code Section 401(a), and, should an
adverse determination be issued by the Internal Revenue Service, the adoption of
the Plan by said Employer shall be null and void and of no effect whatsoever.
15.2 Effective Plan Provisions
An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.
Article XVI
Amendment & Termination of Plan
16.1 Sponsor’s Right of Amendment
The Sponsor reserves the right at any time and from time to time, by means of a
written instrument executed in the name of the Sponsor by its duly authorized
representatives, to amend or modify the Plan and, to the extent provided
therein, to amend or modify the Funding Agreement. No pension or other benefit
granted prior to the time of any amendment or modification of the Plan shall be
reduced, suspended, or discontinued as a result thereof, except to the extent
necessary to enable the Plan to meet the requirements for qualification under
the Code or the requirements of any governmental authority. Moreover, no such
action shall operate

-50-



--------------------------------------------------------------------------------



 



to recapture for the Employers any contributions made to the Pension Fund,
except as provided in Section 13.4 or Section 16.7.
16.2 Termination of the Plan
The Sponsor reserves the right, by means of a written instrument executed in the
name of the Sponsor by its duly authorized representatives, at any time to
terminate the Plan. In the event of termination, no further benefits shall
accrue, no further contributions shall be made, except as may be required under
Title IV of ERISA or Code Section 412, and all assets remaining in the Pension
Fund, after provision has been made for payment of the expenses of
administration and liquidation in connection with the termination, shall be
allocated by the Funding Agent upon the advice of the Actuary, among the
Participants and Beneficiaries of the Plan, in the following manner and order of
precedence:

(a)   In the case of benefits payable as an annuity,

  (1)   in the case of the benefit of a Participant or Beneficiary which was in
pay status as of the beginning of the three-year period ending on the
termination date of the Plan, to each such benefit, based on the provisions of
the Plan (as in effect during the five-year period ending on such date) under
which such benefit would be the least; and     (2)   in the case of a
Participant’s or Beneficiary’s benefit (other than a benefit described in
subparagraph (1) of this paragraph) which would have been in pay status as of
the beginning of such three-year period if the Participant had retired prior to
the beginning of such three-year period and if his benefits had commenced (in
the normal form of annuity under the Plan) as of the beginning of such period,
to each such benefit based on the provisions of the Plan (as in effect during
the five-year period ending on such date) under which such benefit would be the
least.

For purposes of subparagraph (1) of this paragraph, the lowest benefit in pay
status during a three-year period shall be considered the three-year benefit in
pay status for such period.

(b)   Next,

  (1)   to all other benefits, if any, of individuals under the Plan guaranteed
under Title IV of ERISA (determined without regard to ERISA Section 4022B(a));
and     (2)   to the additional benefits, if any, which would be determined
under subparagraph (1) of this paragraph if ERISA Section 4022(b)(5) did not
apply.

For purposes of this paragraph, ERISA Section 4021 shall be applied without
regard to subsection (c) thereof.

-51-



--------------------------------------------------------------------------------



 



(c)   Next, to all nonforfeitable benefits under the Plan.   (d)   Last, to all
other benefits under the Plan.

Notwithstanding any other provision of the Plan to the contrary, other than
Sections 16.3 through 16.8, the amount allocated to any Participant under this
Section 16.2 shall be fully vested and nonforfeitable. The Sponsor shall furnish
all information reasonably required for the purposes of making such allocations.
The Funding Agent shall implement the allocations determined under this Section
among the persons for whose benefit such allocations are made through
distribution of the assets of the Pension Fund, through application of the
amounts allocated to the purchase from an insurance company of immediate or
deferred annuities, or through creation of one or more new funds for the purpose
of distributing the assets of the Pension Fund (to the extent so allocated), or
by a combination of the foregoing.
16.3 Adjustment of Allocation
The amount allocated under any paragraph of Section 16.2 with respect to any
benefit shall be properly adjusted for any allocations of assets with respect to
that benefit under a prior paragraph of Section 16.2.
16.4 Assets Insufficient for Allocation
If the assets available for allocation under any paragraph of Section 16.2
(other than paragraphs (c) and (d) are insufficient to satisfy in full the
benefits of all individuals which are described in that paragraph, the assets
shall be allocated pro rata among such individuals on the basis of the present
value (as of the date of termination of the Plan) of their respective benefits
described in that paragraph.
16.5 Assets Insufficient for Allocation Under Paragraph (c) of Section 16.2
This Section applies if the assets available for allocation under paragraph
(c) of Section 16.2 are not sufficient to satisfy in full the benefits of
individuals described in such paragraph.

(a)   If this Section applies, except as provided in paragraph (b), the assets
shall be allocated to the benefits of individuals described in paragraph (c) of
Section 16.2 on the basis of the benefits of individuals which would have been
described in such paragraph under the Plan as in effect at the beginning of the
five-year period ending on the date of termination of the Plan.   (b)   If the
assets available for allocation under paragraph (a) of this Section are
sufficient to satisfy in full the benefits described in such paragraph (without
regard to this paragraph (b)), then for purposes of paragraph (a), benefits of
individuals described in such paragraph shall be determined on the basis of the
Plan as amended by the most recent Plan amendment effective during such
five-year period under which the assets available for allocation are sufficient
to satisfy in full the benefits of individuals described in paragraph (a), and
any assets remaining to be allocated under such

-52-



--------------------------------------------------------------------------------



 



    paragraph (a) on the basis of the Plan as amended by the next succeeding
Plan amendment effective during such period.

16.6 Allocations Resulting in Discrimination
If the Secretary of the Treasury determines that the allocation made pursuant to
this Article (without regard to this Section) results in discrimination
prohibited by Code Section 401(a)(4), then the assets allocated under paragraphs
(b)(2), (c), and (d) of Section 16.2 shall be reallocated to the extent
necessary to prevent the disqualification of the Plan (or any trust or annuity
contract under the Plan) under Code Section 401(a).
16.7 Residual Assets
Subject to the provisions of Section 16.10, any residual assets of the Plan
shall be distributable to the Employers if:

(a)   all liabilities of the Plan to Participants and their beneficiaries have
been satisfied; and   (b)   the distribution does not contravene any provision
of law.

16.8 Meanings of Terms
The terms used in Sections 16.2 through 16.7 shall have, where required, the
same meaning as the same terms have as used in ERISA Section 4044; provided,
however, that any term specifically defined in the Plan shall retain its meaning
as defined thereunder.
16.9 Payments by the Funding Agent
The Funding Agent shall make the payments specified in a written direction of
the Sponsor in accordance with the provisions of Section 16.2 until the same
shall be superseded by a further written direction. The obligation of the
Funding Agent to make any payment hereunder in all events shall be limited to
the amount of the Pension Fund at the time any such payment shall become due.
16.10 Residual Assets Distributable to the Employers
Upon written notice from the Sponsor that any residual assets of the Plan are
distributable to the Employers in accordance with the provisions of
Section 16.7, then the Funding Agent shall pay over such residual assets, or an
amount equal to the fair market value of that portion of such residual assets
which are not so paid, to the Employers; provided, however, that, under no
circumstances or conditions other than as set forth in this Section 16.10 and in
Section 13.4, shall any contribution of the Employers, or any portion of the
proceeds or avails thereof, ever revert, be paid, or inure to the benefit,
directly or indirectly, of the Employers or any Affiliated Company; nor shall
any portion of the principal or the income from the Pension Fund ever be used
for or diverted to any purpose other than for the exclusive benefit of
Participants and persons claiming under or through them pursuant to the Plan.

-53-



--------------------------------------------------------------------------------



 



16.11 Withdrawal of an Employer
Each Employer shall have the right to withdraw from the Plan by action in
accordance with its organizational authority, and by filing with the Sponsor
written notice thereof, in which event the Employer shall cease to be an
Employer for purposes of the Plan. An Employer shall be deemed automatically to
withdraw from the Plan in the event it completely discontinues contributions to
the Plan or it ceases to be an Affiliated Company.
If such withdrawal is for the purpose of establishing or merging with a separate
plan which meets the requirements for qualification under applicable provisions
of the Code, the portion of the assets of the Pension Fund which is applicable
to the withdrawing Employer, as determined by the Sponsor upon the advice of the
Actuary, on a fair and equitable basis, taking into account the contributions
made by the Employer, benefit payments made with respect to its Employees and
retired and former Employees, and other relevant factors, shall be transferred
to and become a part of the trust fund or other financing medium maintained in
connection with the separate plan, subject to the limitations on merger,
consolidation, or transfers of Plan assets set forth in Section 17.5.
Article XVII
Miscellaneous
17.1 No Commitment as to Employment
Nothing contained herein shall be construed as a commitment or agreement on the
part of any person to continue his employment with his Employer, or as a
commitment on the part of his Employer to continue the employment, compensation,
or benefits of any person for any period, and all employees of an Employer shall
remain subject to discharge, layoff, or disciplinary action to the same extent
as if the Plan had never been put into effect.
17.2 Claims of Other Persons
Nothing in the Plan or Funding Agreement shall be construed as giving any
Participant or any other person, firm, or corporation, any legal or equitable
right against the Employers or any Affiliated Company, their officers,
employees, or directors, or as against the Funding Agent, except such rights as
are specifically provided for in the Plan or the Funding Agreement or hereafter
created in accordance with the terms and provisions of the Plan.
17.3 Governing Law
Except as provided under Federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of Texas.

-54-



--------------------------------------------------------------------------------



 



17.4 Nonforfeitability of Benefits Upon Termination or Partial Termination
Notwithstanding any other provision of the Plan, in the event of the termination
or a partial termination of the Plan, including the complete discontinuation of
contributions to the Plan, the rights of all Employees who are affected by such
termination to benefits accrued to the date of such termination, to the extent
funded as of such date, shall be nonforfeitable.
17.5 Merger, Consolidation, or Transfer of Plan Assets
The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).
If another qualified plan merges or consolidates with the Plan, notwithstanding
any other provision of the Plan to the contrary, the forms of payment and other
provisions that were available with respect to benefits accrued immediately
prior to the transfer or merger under such other qualified plan and that may not
be eliminated under Code Section 411(d)(6) shall continue to be available under
the Plan with respect to the benefit that the Participant would have received
immediately prior to such merger or consolidation.
17.6 Funding Agreement
The Funding Agreement and the Pension Fund maintained thereunder shall be deemed
to be a part of the Plan as if fully set forth herein and the provisions of the
Funding Agreement are hereby incorporated by reference into the Plan.
17.7 Benefit Offsets for Overpayments
If a Participant or Beneficiary receives benefits hereunder for any period in
excess of the amount of benefits to which he was entitled under the terms of the
Plan as in effect for such period, such overpayment shall be offset against
current or future benefit payments, as applicable, until such time as the
overpayment is entirely recouped by the Plan.
17.8 Internal Revenue Requirements
Notwithstanding any other provision of the Plan to the contrary, to conform to
the requirements of U.S. Treasury Regulations, the benefit payable under the
Plan shall be subject to the following limitations:

(a)   If the Plan is terminated, the benefit of any Highly Compensated Employee
shall be limited to a benefit that is nondiscriminatory under Code
Section 401(a)(4).

-55-



--------------------------------------------------------------------------------



 



(b)   The annual payments in any one year to any of the 25 Highly Compensated
Employees with the greatest compensation (hereinafter referred to as a
“restricted employee”) in the current or any prior year shall not exceed an
amount equal to the payments that would be made on behalf of the restricted
employee under (1) a straight life annuity that is the Actuarial Equivalent of
the restricted employee’s Accrued Benefit and other benefits to which the
restricted employee is entitled under the Plan (other than a Social Security
supplement), and (2) the amount of the payments the restricted employee is
entitled to       receive under a Social Security supplement. For purposes of
this paragraph, “benefit” includes, among other benefits, loans in excess of the
amounts set forth in Code Section 72(p)(2)(A), any periodic income, any
withdrawal values payable to a living employee, and any death benefits not
provided for by insurance on the restricted employee’s life. The foregoing
provisions of this paragraph shall not apply, however, if:

  (1)   After payment to a restricted employee of all benefits payable to the
restricted employee under the Plan, the value of Plan assets equals or exceeds
110 percent of the value of “current liabilities” as defined in Code
Section 412(l)(7) (each value being determined as of the same date in accordance
with applicable Treasury Regulations);     (2)   The value of the benefits
payable under the Plan to or for a restricted employee is less than one percent
of the value of current liabilities before distribution; or     (3)   The value
of benefits payable under the Plan to or for a restricted employee does not
exceed the amount described in Code Section 411(a)(11)(A).

17.9 Overall Permitted Disparity Limits
If an Employer or an Affiliated Company maintains another qualified plan, in no
event shall the “overall permitted disparity limits” of Internal Revenue Service
regulations Section 1.401(l)-5 be exceeded. The “annual” overall disparity limit
of Section 1.401(l)-5(b) shall not be exceeded if the “total annual disparity
fraction” determined as of the end of the Plan Year for each Participant who
accrues a benefit under the Plan for the Plan Year does not exceed one. An
Employee’s “total annual disparity fraction” is the sum of the Employee’s annual
disparity fractions under all qualified plans maintained by an Employer or an
Affiliated Company as determined under Internal Revenue Service regulations
Sections 1.401(l)-5(b)(3) through 1.401(l)-5(b)(8) for the plan year ending in
the current Plan Year.
The “cumulative” permitted disparity limit of Internal Revenue Service
regulations Section 1.401(l)-5(c) shall not be exceeded if a Participant’s
“cumulative disparity fraction” does not exceed 35. A Participant’s “cumulative
disparity fraction” is the sum of the Participant’s “total annual disparity
fractions” attributable to the Participant’s total years of service under all
plans maintained by an Employer or an Affiliated Company.

-56-



--------------------------------------------------------------------------------



 



17.10 Veterans Reemployment Rights
Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u).
Article XVIII
Top-Heavy Provisions
18.1 Top-Heavy Plan Definitions
For purposes of this Article, the following terms have the following meanings.

(a)   The “compensation” of an Employee means compensation as defined in Code
Section 415 and regulations issued thereunder. In no event, however, shall the
compensation of a Participant taken into account under the Plan for any Plan
Year exceed (1) $200,000 for Plan Years beginning prior to January 1, 1994, or
(2) $150,000 for Plan Years beginning on or after January 1, 1994. The
limitations set forth in the preceding sentence shall be subject to adjustment
annually as provided in Code Section 401(a)(17)(B) and Code Section 415(d);
provided, however, that the dollar increase in effect on January 1 of any
calendar year, if any, is effective for Plan Years beginning in such calendar
year.   (b)   The “determination date” with respect to any Plan Year means the
last day of the immediately preceding Plan Year.   (c)   A “key employee” means
any Employee or former Employee (including any deceased Employee) who at any
time during the Plan Year that includes the “determination date” was an officer
of an Employer or an Affiliated Company having annual compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002), a five-percent owner of an Employer or an Affiliated
Company, or a one-percent owner of an Employer or an Affiliated Company having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Code Section 415(c)(3). The
determination of who is a “key employee” will be made in accordance with Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.   (d)   A “non-key employee” means any Employee
who is not a key employee.   (e)   A “permissive aggregation group” means those
plans included in an Employer’s required aggregation group together with any
other plan or plans of the Employer or an Affiliated Company so long as the
entire group of plans would continue to meet the requirements of Code
Sections 401(a)(4) and 410.

-57-



--------------------------------------------------------------------------------



 



(f)   A “required aggregation group” means the group of tax-qualified plans
maintained by an Employer or an Affiliated Company consisting of each plan in
which a key employee participates and each other plan which enables a plan in
which a key employee participates to meet the requirements of Code
Section 401(a)(4) or Code Section 410, including any plan that terminated within
the five-year period ending on the relevant determination date.   (g)   A “super
top-heavy group” with respect to a particular Plan Year means a required or
permissive aggregation group that, as of the determination date, would qualify
as a top-heavy group under the definition in paragraph (j) of this Section with
“90 percent” substituted for “60 percent” each place where “60 percent” appears
in the definition.   (h)   A “super top-heavy plan” with respect to a particular
Plan Year means a plan that, as of the determination date, would qualify as a
top-heavy plan under the definition in paragraph (k) of this Section with
“90 percent” substituted for “60 percent” each place where “60 percent” appears
in such definition. A plan is also a super top-heavy plan if it is part of a
super top-heavy group.   (i)   The “testing period” means the period of
consecutive years of service, not in excess of five, during which an Employee
has the greatest aggregate compensation from his Employer, excluding, however,
any year which ends in a Plan Year beginning prior to January 1, 1984, as well
as any Plan Year which begins after the close of the last Plan Year in which the
Plan was a top-heavy plan.   (j)   A “top-heavy group” with respect to a
particular Plan Year means a required or permissive aggregation group if the
sum, as of the determination date, of the present value of the cumulative
accrued benefits for key employees under all defined benefit plans included in
such group and the aggregate of the account balances of key employees under all
defined contribution plans included in such group exceeds 60 percent of a
similar sum determined for all employees covered by the plans included in such
group.   (k)   A “top-heavy plan” with respect to a particular Plan Year means
(i) in the case of a defined benefit plan, a plan for which, as of the
determination date, the present value of the cumulative accrued benefits under
the plan (within the meaning of Code Section 416(g) and the regulations and
rulings thereunder) for key employees exceeds 60 percent of the present value of
the cumulative accrued benefits under the plan for all employees, with the
present value of the cumulative accrued benefits to be determined under the
accrual method uniformly used under all plans maintained by his Employer or, if
no such method exists, under the slowest accrual method permitted under the
fractional accrual rate of Code Section 411(b)(1)(c), (ii) in the case of a
defined contribution plan, a plan for which, as of the determination date, the
aggregate of the accounts (within the meaning of Code Section 416(g) and the
regulations and rulings thereunder) of key employees exceeds 60 percent of the
aggregate of the accounts of all participants covered under the plan, with the
accounts valued as of the most recent valuation date coinciding with or
preceding the determination date, and (iii) any plan included in a required

-58-



--------------------------------------------------------------------------------



 



    aggregation group that is a top-heavy group. Notwithstanding the foregoing,
if a plan is included in a required or permissive aggregation group which is not
a top-heavy group, such plan shall not be a top-heavy plan. For purposes of this
Article, the present value of the cumulative accrued benefits under the Plan
shall be determined as of the date Plan costs for minimum funding purposes are
computed, and shall be calculated using the actuarial assumptions otherwise
employed under the Plan for actuarial valuations, except that the same actuarial
assumptions shall be used for all plans within a required or permissive
aggregation group. The present values of accrued benefits and the amounts of
account balances of an Employee as of the “determination date” shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Code Section 416(g)(2) during the
one-year period ending on the “determination date”. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code
Section 416(g)(2)(A)(i). In the case of a distribution made for a reason other
than separation from service, death, or disability, this provision shall be
applied by substituting “five-year period” for “one-year period”. The accrued
benefits and accounts of any individual who has not performed services for an
Employer or an Affiliated Company during the one-year period ending on the
“determination date” shall not be taken into account.

18.2 Applicability of Top-Heavy Plan Provisions
Notwithstanding any other provision of the Plan to the contrary, if the Plan is
deemed to be a top-heavy plan for any Plan Year, the provisions contained in
this Article with respect to vesting and benefit accrual shall be applicable
with respect to such Plan Year. If the Plan is determined to be a top-heavy plan
and upon a subsequent determination date is determined no longer to be a
top-heavy plan, the benefit accrual provisions specified elsewhere in the Plan
shall again become applicable as of such subsequent determination date;
provided, however, that the vesting provisions contained in this Article shall
continue to apply to the Plan for all Plan Years occurring after the top-heavy
Plan Year.
18.3 Top-Heavy Vesting
If the Plan is determined to be a top-heavy plan, an Employee’s nonforfeitable
right to a percentage of the accrued portion of his monthly normal retirement
benefit shall be determined no less rapidly than in accordance with the
following vesting schedule.

      Years of Service   Vested Interest less than 2   0% 2, but less than 3  
20% 3, but less than 4   40% 4, but less than 5   60% 5, but less than 6   80% 6
or more   100%

-59-



--------------------------------------------------------------------------------



 



18.4 Minimum Top-Heavy Benefit
If the Plan is determined to be a top-heavy plan, the annual normal retirement
benefit of an Employee who is a non-key employee and who is eligible therefor,
payable in the form of a single life annuity beginning at his Normal Retirement
Date, shall not be less than such Employee’s average compensation for years in
the testing period multiplied by the lesser of:

(a)   Two percent multiplied by his years of Service; or   (b)   20 percent.

For purposes of this Section, “years of Service” shall only include years of
Service completed after December 31, 1983, but shall not include any such year
of Service with an Employer if the Plan was not a top-heavy plan with respect to
the Plan Year ending within such year of Service. Any minimum benefit required
by this Section shall be made without regard to the number of Hours of Service
credited to an Employee for a Plan Year and without regard to any Social
Security contribution made by his Employer on behalf of the Employee and without
regard to whether the non-key employee was employed on a specific date. In the
event the Plan is part of a required aggregation group in which another
top-heavy plan is included, non-key employees who are also covered under such
other top-heavy plan shall not receive minimum top-heavy benefits under both
top-heavy plans. Such non-key employees shall receive the minimum top-heavy
benefit provided under the Plan in lieu of the minimum top-heavy benefit or
allocation provided under such other top-heavy plan. For purposes of satisfying
the minimum benefit requirements of Code Section 416(c)(1) and the Plan, in
determining years of Service with an Employer or an Affiliated Company, any
Service with the Employer or Affiliated Company shall be disregarded to the
extent that such Service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no key employee or former key
employee.
* * *

-60-



--------------------------------------------------------------------------------



 



Executed At Houston, Texas, this 14th day of November, 2006.

            Sterling Chemicals, Inc.
      By:           Richard K. Crump        President and Chief Executive
Officer     

Important Note
Prudential Financial, its contractors, and any employees of Prudential Financial
or its contractors cannot provide you with legal advice in connection with the
execution of this document. Prior to execution of this document, you should
consult your attorney on whether this document is appropriate for you.

-61-



--------------------------------------------------------------------------------



 



Addendum A
This Addendum to the Plan is adopted to comply with final and temporary
regulations issued under Code Section 401(a)(9).
Section I
Definitions
1.1 Definitions
For purposes of this Addendum the following terms have the following meanings.
Except as otherwise specifically provided herein, any term defined in
Section 1.1 of the Plan has the meaning given such term in such Section.
A Participant’s “designated beneficiary” means the individual who is designated
as the Participant’s Beneficiary under the Plan and is the designated
beneficiary under Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4, of
the Treasury Regulations.
A “distribution calendar year” means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first “distribution calendar year” is the calendar year immediately
preceding the calendar year which contains the Participant’s “required beginning
date”. For distributions beginning after the Participant’s death, the first
“distribution calendar year” is the calendar year in which distributions are
required to begin under Section 3.2 of this Addendum.
A Participant’s or Beneficiary’s “life expectancy” means his life expectancy as
computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the
Treasury Regulations.
A Participant’s “required beginning date” means his Required Beginning Date as
defined in Section 1.1 of the Plan.
Section II
General Rules
2.1 Effective Date
The provisions of this Addendum will apply for purposes of determining required
minimum distributions for calendar years beginning with the 2003 calendar year.

-62-



--------------------------------------------------------------------------------



 



2.2 Precedence
The requirements of this Addendum will take precedence over any inconsistent
provisions of the Plan.
2.3 Requirements of Treasury Regulations Incorporated
All distributions required under this Addendum will be determined and made in
accordance with the Treasury Regulations under Code Section 401(a)(9).
2.4 TEFRA Section 242(b)(2) Elections
Notwithstanding the other provisions of this Addendum, other than Section 2.3,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.
Section III
Time and Manner of Distribution
3.1 Required Beginning Date
A Participant’s entire interest will be distributed, or begin to be distributed,
to the Participant no later than the Participant’s “required beginning date”.
3.2 Death of Participant Before Distributions Begin
If a Participant dies before distributions begin, the Participant’s entire
interest will be distributed, or begin to be distributed, no later than as
follows:

(a)   If the Participant’s surviving Spouse is the Participant’s sole
“designated beneficiary”, then distributions to the surviving Spouse will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.   (b)   If the
Participant’s surviving Spouse is not the Participant’s sole “designated
beneficiary”, then distributions to the “designated beneficiary” will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.

-63-



--------------------------------------------------------------------------------



 



(c)   If there is no “designated beneficiary” as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.   (d)   If the Participant’s surviving
Spouse is the Participant’s sole “designated beneficiary” and the surviving
Spouse dies after the Participant but before distributions to the surviving
Spouse begin, this Section 3.2, other than Section 3.2(a), will apply as if the
surviving Spouse were the Participant.

For purposes of this Section 3.2 and Section VI, distributions are considered to
begin on the Participant’s “required beginning date” (or, if Section 3.2(d)
applies, the date distributions are required to begin to the surviving Spouse
under Section 3.2(a)). If annuity payments irrevocably commence to a Participant
before the Participant’s “required beginning date” (or to the Participant’s
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under Section 3.2(a)), the date distributions are considered to
begin is the date distributions actually commence.
3.3 Form of Distribution
Unless a Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the
“required beginning date”, as of the first “distribution calendar year”,
distributions will be made in accordance with Sections IV, V and VI of this
Addendum. If a Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Treasury
Regulations. Any part of a Participant’s interest that is in the form of an
individual account described in Code Section 414(k) will be distributed in a
manner satisfying the requirements of Code Section 401(a)(9) and the Treasury
Regulations that apply to individual accounts.
Section IV
Determination of Amount To Be Distributed Each Year
4.1 General Annuity Requirements
If a Participant’s interest is paid in the form of annuity distributions under
the Plan, payments under the annuity will satisfy the following requirements:

(a)   the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;   (b)   the distribution period will be over
a life (or lives) or over a period certain not longer than the period described
in Section V or VI;

-64-



--------------------------------------------------------------------------------



 



(c)   once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;
  (d)   payments will either be nonincreasing or increase only as follows:

  (1)   by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;     (2)   to the extent of
the reduction in the amount of the Participant’s payments to provide for a
survivor benefit upon death, but only if the Beneficiary whose life was being
used to determine the distribution period described in Section V dies or is no
longer the Participant’s Beneficiary pursuant to a qualified domestic relations
order within the meaning of Code Section 414(p);     (3)   to provide cash
refunds of accumulated contributions upon the Participant’s death; or     (4)  
to pay increased benefits that result from a Plan amendment.

4.2 Amount Required to be Distributed by Required Beginning Date
The amount that must be distributed on or before a Participant’s “required
beginning date” (or, if the Participant dies before distributions begin, the
date distributions are required to begin under Section 3.2(a) or (b)) is the
payment that is required for one payment interval. The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year. Payment intervals are the periods for which
payments are received, e.g., bi-monthly, monthly, semi-annually, or annually.
All of the Participant’s benefit accruals as of the last day of the first
“distribution calendar year” will be included in the calculation of the amount
of the annuity payments for payment intervals ending on or after the
Participant’s “required beginning date”.
4.3 Additional Accruals After First Distribution Calendar Year
Any additional benefits accruing to a Participant in a calendar year after the
first “distribution calendar year” will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

-65-



--------------------------------------------------------------------------------



 



Section V
Requirements For Annuity Distributions
That Commence During Participant’s Lifetime
5.1 Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse
If a Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a non-Spouse
Beneficiary, annuity payments to be made on or after the Participant’s “required
beginning date” to the “designated beneficiary” after the Participant’s death
must not at any time exceed the applicable percentage of the annuity payment for
such period that would have been payable to the Participant using the table set
forth in Q&A-2 of Section 1.401(a)(9)-6T of the Treasury Regulations. If the
form of distribution combines a joint and survivor annuity for the joint lives
of the Participant and a non-Spouse Beneficiary and a period certain annuity,
the requirement in the preceding sentence will apply to annuity payments to be
made to the “designated beneficiary” after the expiration of the period certain.
5.2 Period Certain Annuities
Unless the Participant’s Spouse is the sole “designated beneficiary” and the
form of distribution is a period certain and no life annuity, the period certain
for an annuity distribution commencing during the Participant’s lifetime may not
exceed the applicable distribution period for the Participant under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury Regulations
for the calendar year that contains the Annuity Starting Date. If the Annuity
Starting Date precedes the year in which the Participant reaches age 70, the
applicable distribution period for the Participant is the distribution period
for age 70 under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9
of the Treasury Regulations plus the excess of 70 over the age of the
Participant as of the Participant’s birthday in the year that contains the
Annuity Starting Date. If the Participant’s Spouse is the Participant’s sole
“designated beneficiary” and the form of distribution is a period certain and no
life annuity, the period certain may not exceed the longer of the Participant’s
applicable distribution period, as determined under this Section 5.2, or the
joint life and last survivor expectancy of the Participant and the Participant’s
Spouse as determined under the Joint and Last Survivor Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Participant’s and
Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
calendar year that contains the Annuity Starting Date.

-66-



--------------------------------------------------------------------------------



 



Section VI
Requirements For Minimum Distributions
Where Participant Dies Before Date Distributions Begin
6.1 Participant Survived by Designated Beneficiary
Except as elected by the Sponsor, if a Participant dies before the date
distribution of his or her interest begins and there is a “designated
beneficiary”, the Participant’s entire interest will be distributed, beginning
no later than the time described in Section 3.2(a) or (b), over the life of the
“designated beneficiary” or over a period certain not exceeding:

(a)   unless the Annuity Starting Date is before the first “distribution
calendar year”, the “life expectancy” of the “designated beneficiary” determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or  
(b)   if the Annuity Starting Date is before the first “distribution calendar
year”, the “life expectancy” of the “designated beneficiary” determined using
the Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

6.2 No Designated Beneficiary
If a Participant dies before the date distributions begin and there is no
“designated beneficiary” as of September 30 of the year following the year of
the Participant’s death, distribution of the Participant’s entire interest will
be completed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
6.3 Death of Surviving Spouse Before Distributions to Surviving Spouse Begin
If a Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving Spouse is the Participant’s sole “designated
beneficiary”, and the surviving Spouse dies before distributions to the
surviving Spouse begin, this Section will apply as if the surviving Spouse were
the Participant, except that the time by which distributions must begin will be
determined without regard to Section 3.2(a).

-67-